 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  80Belle Knitting Mills, Inc. and Knitgoods Workers Union, Local 155, UNITE, AFLŒCIO  Knitgoods Workers Union, Local 155, UNITE, AFLŒCIO and Belle Knitting Mills, Inc.  Cases 29ŒCAŒ20611, 29ŒCAŒ20621, 29ŒCAŒ20623, and 29ŒCBŒ10172 May 15, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND BRAME On February 11, 1999, Administrative Law Judge Robert T. Snyder issued the attached decision.  Respon-dent Belle Knitting Mills, Inc., filed exceptions and a sup-porting brief, the Union and the General Counsel filed answering briefs, and the Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision1 and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions3 and to adopt the recommended Order as modified.                                                            996.ﬂ                                                                                             1 On August 26, 1999, Case 29ŒRCŒ8728 in this proceeding was severed from the other cases at issue here and remanded to the Regional Director for Region 29 for further appropriate action. 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In adopting the judge™s finding that the Respondent unlawfully solic-ited complaints and grievances and impliedly promised that it would resolve them, we rely on the credited testimony of employee Charles Ventura (given through affidavit) that the Respondent™s president and sole owner, Beatrice Wetcher, told employees at a meeting that if they needed anything they could go directly to her and they didn™t need the Union to intervene.  We also rely on Supervisor Ricardo Januario™s testimony that Wetcher explicitly asked employees if they had any grievances.  Member Brame relies only on Ventura™s testimony in finding this violation. In adopting the judge™s finding that the Respondent threatened em-ployees with plant closure and relocation, we rely on the credited testi-mony of Ventura that Wetcher told employees ﬁif the Union came in, she would have to close down and Rafael would move it to Guatemala.  She said that then everyone would remain without jobs.ﬂ Since Wetcher™s statement constitutes a direct threat of plant closure and relocation, it is unnecessary to pass on whether Wetcher also made a similar implied threat, as found by the judge. In adopting the judge™s finding that Wetcher, for antiunion reasons, required employees to produce immigration papers, we rely on the credited testimony of Ventura that Wetcher told employees who were concerned about not having ﬁpapersﬂ, that this ﬁwas not her problem . . . employees did not realize what it meant to bring in a Union and that asking for papers was just the first step.ﬂ We also note that the judge found inadequate Wetcher™s disavowal of her unlawful requirement that employees produce immigration pa-pers.  No party has excepted to this finding. Member Hurtgen finds nothing unlawful per se in an employer™s re-quest to employees to produce their immigration papers.  However, Member Hurtgen finds the Respondent violated Sec. 8(a)(1) of the Act by suggesting to employees that a request for immigration papers was just the first step in bringing in a union. ORDER The National Labor Relations Board adopts the recom-mended Order of the administrative law judge and orders that the Respondent, Belle Knitting Mills, Inc., Brooklyn, New York, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. Substitute the following for paragraph 2(d). ﬁ(d) Within 14 days after service by the Region, post at its facility in Brooklyn, New York, copies of the attached notice marked ﬁAppendix.ﬂ6  Copies of the notice, on forms provided by the Regional Director for Region 29, after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous places in-cluding all places where notice to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since December 16, 1 Sharon Chau, Esq., for the General Counsel in the California cases. Joanna Piepgrass, Esq., for the General Counsel in the CB case. Gerrold F. Goldberg, Esq. (Greenberg, Traurig, Hoffman, Lipoff, Rosen & Quentel, Esqs.), for the Respondent and the Employer. Leila M. Maldonado, Esq., for the Charging Party and the Peti-tioner. DECISION STATEMENT OF THE CASE ROBERT T. SNYDER, Administrative Law Judge.  These con-solidated cases were tried before me on October 8, 9, 10, Novem-ber 19, 10, 21, and December 12, 1997, in Brooklyn, New York.  The amended consolidated complaint in Cases 29ŒCAŒ20611, 29ŒCAŒ20621, and 29ŒCAŒ20623, alleges that Belle Knitting Mills, Inc. (Respondent Belle, Respondent, or Belle), engaged in  Finally, the judge found that Reynaldo Polanco was a statutory em-ployee, and not a supervisor, based on Polanco™s credited testimony.  Polanco testified that he was supervised by Supervisor Raphael (Juan) Hidalgo and Plant Manager Bill Randall.  The judge found that the Respondent™s failure to call Hidalgo and Randall warranted an adverse inference that their testimony would have been adverse to the Respon-dent.  Member Hurtgen finds it unnecessary to rely on the adverse inference drawn by the judge.   3 The judge inadvertently failed to conform his recommended Order to our decision in Indian Hills Care Center, 321 NLRB 144 (1996), as modified by Excel Container, Inc., 325 NLRB 17 (1997).  We correct this omission here. The judge also incorrectly stated that ﬁhigher pay is of no legal sig-nificance in establishing supervisory status.ﬂ  We note that a higher pay level constitutes a secondary indicium of supervisory status. 331 NLRB No. 1  BELLE KNITTING MILLS 81numerous violations of Section 8(a)(1) of the Act, including mak-
ing unlawful threats to employees to discharge, layoff, close and 
relocate the plant, impose more 
onerous working conditions, and 
not recall them from layoff, promise them unspecified benefits, 
promise and grant them medical benefits, interrogate them, direct 
them to refrain from wearing uni
on T-shirts, and solicit their com-
plaints and grievances.  By amendment granted at trial, Respon-
dent is also alleged to have required its employees to produce 
immigration papers in violation of 
Section 8(a)(1).  The consoli-
dated complaint further alleges the failure to recall from layoff 
two named employees and the discharge of a third in violation of 
Section 8(a)(1) and (3) of the Act, the failure to recall one of the 
two employees from layoff also being alleged as a violation of 
Section 8(a)(1) and (4) of the Act. 
The consolidated complaint, in Case 29ŒCBŒ10172, based on a 
charge filed by Belle, alleges th
at the Knitgoods Workers Union, 
Local 155, UNITE, 
AFLŒCIO (the Union or the Petitioner), 
threatened employees of Belle that they would be reported to the 
Immigration and Naturalization Servi
ce, if they failed to vote for 
the Union, in violation of Section 8(b)(1)(A) of the Act. 
The unfair labor practices describe
d have been consolidated with 
the representation proceeding in Case 29ŒRCŒ8728, in which an 
election petition filed by the Union, pursuant to a Stipulated Election 
Agreement between the parties, resulted in an election by secret 
ballot conducted on March 6, 1997, lost by the Union by a vote of 
222 to 46, with 4 void ballots and 
9 challenged ones, followed by 
the Union filing of timely objections
 to conduct affecting the results 
of the election.  In a Report On Ob
jections issued by Alvin Blyer, 
Regional Director for Region 29 of the Board, on August 8, 1997, 
the Regional Director ordered conso
lidated with the instant consoli-
dated unfair labor practi
ce cases for hearing, ruling, and decision, 
Objections 1, 2, 3, and 4, which ar
e substantially identical to certain 
of the allegations of unfair labor 
practice in the previously consoli-
dated cases, including the 
allegations of discriminatory refusal to 
recall and discharge, providing a 
health insurance plan and other 
benefits, and threateni
ng discharge and requiring employees to pro-
duce immigration papers.  The Regional Director noted that other 
conduct alleged as violative of S
ection 8(a)(1) of the Act occurring 
during the critical period from filing 
of petition to election, appear-
ing in the consolidated complaint, 
if established, would also consti-
tute grounds for setting aside th
e election conducted on March 6. 
Respondent Belle and the Unio
n filed timely answers deny-
ing the conduct alleged against each of them and that they had 

committed any unfair labor practices, and Employer Belle also 
denied a number of the same allegations contained in Peti-
tioner™s Objections 1 through 4 in
 its response to
 the objections. The parties were provided full oppor
tunity to participate, to 
introduce relevant evidence, to
 examine and cross-examine witnesses, to argue orally, and to file briefs.  Posttrial briefs 

have been filed by counsel for the General Counsel and by 
respective counsel for the Respondent Belle and the Union and 
have been carefully considered.  On the entire record in these 
consolidated cases, including my observation of the witnesses 
and their demeanor, I make the following 
FINDING OF FACT I.  JURISDICTION AND LABOR ORGANIZATION STATUS
 Respondent Belle, a New York co
rporation, with its principal 
office and place of business located at 145 West Street, Brooklyn, 
New York (Brooklyn facility or f
acility), has been engaged at all 
material times, in the manufacture of Christmas decorations.  
During the past year, which period is representative of its annual 
operations generally, Respondent Belle, in the course and conduct 

of its business operations described, manufactured, and sold 
Christmas decorations valued in excess of $50,000 directly to 
employers located outside the State of New York.  Respondent 
Belle admits, and I find, that all 
material times, it has been an 
employer engaged in commerce wi
thin the meaning of Section 
2(2), (6), and (7) of the Act.  Respondent admits, and I also find, 
that at all material times the Union has been a labor organization 
within the meaning of Section 2(5) of the Act. 
II.  THE ALLEGED UNFAIR LABOR PRACTICES AND OBJECTIONS
 A.  The Alleged Violations in Cases 29-CAŒ20611, 29ŒCAŒ
20621, and 29ŒCAŒ20623 and Objections 1 through 4 
Counsel for the General Counsel called as her first witness, and examined under  Federal Rules of Evidence 611 (FRE), 
Beatrice Wetcher, president and 
sole owner of Respondent for the past year and a half, who had succeeded her father-in-law, 
Jack Wetcher, in those positions
.  Regarding medical insurance coverage for employees, Wetcher 
testified that in 1995 at a time 
when her father-in-law was still president she contacted by 
telephone a number of different health insurance companies to 
make inquiries regarding availa
ble plans for the Belle employ-
ees.  Among the companies she c
ontacted were U.S. Health 
Care, Fidelity, HIP (Health Insurance Plan Of Greater New 
York), and Blue Cross/Blue 
Shield.  Information was for-
warded to her and salesmen visi
ted.  She and her father-in-law 
decided at the time that Belle couldn™t afford to implement any 
of the health plans presented. 
Following an unsolicited visit to Belle by an HIP salesman, 
Glenn Sansone, on or about Apr
il 10, 1996, by letter dated 
April 30, 1996, Sansone wrote Wetc
her advising he was prepar-
ing a formal proposal that would address her requirements for a 
health benefits plan and she should receive it in about a week.  
Wetcher had asked for a proposa
l with prices when Sansone 
told her he had plans with better rates then previously quoted.  
Sometime at the end of April, Wetcher received a multipage 
proposal from HIP, followed shortly by a rate sheet dated May 
6, 1996, providing monthly rates 
for coverage for individual, 
two person, and family, under th
ree options.  Under the three 
options, the individual rate ran from $130.94 to $132.96, the 

two-person rate varied betw
een $246.17 to $249.96, and the 
family rate was between $363.2
4 and $368.83.  The sheet noted the rates were only good up to December 31, 1996. 
After receiving and reviewing 
the proposal and rate sheet, 
Wetcher called Sansone and told
 him it was too expensive and she couldn™t do it, she couldn™t afford it. 
Wetcher further testified that during the summer of 1996, dur-
ing a period of time that the Union had already commenced and 
was engaged in an organizing campaign among Belle employees, 
some of the employees asked her about health insurance.  She told 
them that most of the plans she found were too expensive and she 
was continuing to look.  Whenever employees had made similar 
inquiries since 1995, she had told them the same thing. 
Following the Unio
n™s filing of its petitio
n for certification in 
Case 29ŒRCŒ8728 on December 6,
 1996, a conference was called 
by the Board™s Regional Office for 
December 16.  At that confer-
ence, a Stipulated Election Agreement was executed by the par-
ties.  Upon her return to the fa
cility in the afternoon Wetcher 
called a meeting of some employees
 to inform them that a Union 
was trying to organize the factory and there was going to be an 

election but she couldn™t go into much further detail until she 
spoke to her lawyer and found out what she could say or not say.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  82Belle™s lawyer, hired that day, had appeared with her at the elec-
tion case conference that morning. 
The next day, December 17, Wetcher called another meeting of 
employees at which she explained that she needed to prepare the 
Excelsior list of names and addresses of employees to supply to 
the Board in preparation for the elec
tion.  She believed that at this 
meeting an employee asked about health insurance. 
In response to this and other questions, Wetcher testified she 
told the employees that until she knew exactly what she was al-
lowed to say and not allowed to say, she was not going to answer 
any questions. 
Pursuant to the Stipulated Election Agreement, approved by 
the Regional Director on Decemb
er 26, 1996, the election was 
scheduled for January 16, 1997. 
A few days later, on December 20, when Respondent in ac-
cord with its practice closed the factory until early January, 
Sansone came by the facility to
 show Wetcher another, much 
cheaper, proposal.  Wetcher said she couldn™t deal with him 
because they were closing the factory and having a huge party.  
In any case, they were having a union election on January 16 
and she did not feel comfortable doing anything with health 
care until this was resolved.  Sansone told her the new rates 
would only be good until February 1.  Wetcher replied that was 
fine.  Depending on the result of the election she could be talk-
ing to him afterward. 
On January 14, 1997, the Region canceled the election because 
of the blocking charge filed by the Union in Case. 29ŒCAŒ
20611.  In the charge in that case, filed on January 8, the Union 
alleged, inter alia, that in or about November 1996, the Employer 
Belle offered to grant benefits, including a health plan, to dis-
courage union activity.  (The charge also alleged the December 
17 discharge of employee Reynaldo Polanco, and requiring em-
ployees since December 16 to produce immigration papers and 
threatening them with discharge in retaliation for union activity.)  
Notwithstanding the pendency of this charge, sometime in Janu-
ary 1997, the HIP sales representative, Sansone, appeared at the 
facility, Wetcher introduced him to the employees and Sansone 
spoke to them about the health plan which Respondent had 
adopted and agreed to provide to employees.  Some employees 
signed up for the plan and some did not. 
Reynaldo Polanco, the alleged 
discriminatee who testified 
for the General Counsel, disputed Wetcher™s testimony and 
filled in additional exchanges which took place on December 
16 or 17.  According to Polanco, 
at a meeting Belle called of all 
of the day employees on the afternoon of December 16, 
Wetcher, whose words spoken in 
English were translated by 
either Supervisor Ricardo Janua
rio or another employee, San-
dra Luna, Wetcher™s assistant, told them she had just come 
from court because the Union ha
d gone there like a week ago 
and they showed her that they had a certain number of cards 
signed.  And she didn™t want to recognize the Union, she pre-
ferred to go to an election.  And she came to court and they set 
a date for the election.  She said that was the purpose of the 
meeting.  People started asking questions.  An employee named 
Angelo Guzman stood up and said, ﬁ[W]e are unhappy because 
the company offer things and they never do what they offer.ﬂ  
The employee continued, ﬁBill
1 in the meeting he made five, 
                                                          
                                                                                             
1 The reference here is to Bill Randall, de facto
 respondent plant 
manager, but actually placed in the 
facility to direct its operations by 
Belle™s sole customer and sole invest
or in its plant and equipment, and 
its distributor, Variety Accessories, Inc.
  As later explained by Wetcher, 
ﬁ[T]hey give me the materials, th
e boxes, the label, the UPC, every-
six months ago, offered health 
insurance, that you will come 
and you will discuss, and five, 
six months passes, we don™t get 
a raise and we don™t have health insurance yet.ﬂ  Wetcher re-
sponded, ﬁ[W]e will try to do something to make you happy.ﬂ 
Wetcher was later called as a witness for Respondent in the 
presentation of its defense.  During a union re-cross-examination, 
Wetcher clarified earlier testimony she had given with respect to 
an employee comment made at a December 1996 or January 1997 
meeting she had called during the preelection period to discuss 
union issues, dealing specifically
 with health insurance and the 
employees™ need for a union.  In this exchange Wetcher admitted 
that at such a meeting an employee had said that if the Company 
had health insurance for the employees, they wouldn™t feel the 
need for a union.  This comment made in the presence of a sub-
stantial number of employees clearly preceded Wetcher™s decision 
later in January to enter an agreement with HIP to provide a plan 
of health insurance for her employees.  Wetcher™s decision, she 
was later to explain, was made after the election date of January 
14, 1997, had been canceled and she was also aware that the par-
ticular plan offered by Sansone and the costs associated with it 
was only available through January. 
In another direct conflict be
tween them, Polanco noted that 
at the meeting on December 16 when other employees started 
asking questions about health insurance or other benefits, 
Wetcher said, ﬁ[T]his is not a meeting to discuss what you 
want.  This is a meeting to tell you that I went to court and a 
date for an election was set up, 
and also to tell you that I have, 
they have asked me for an actual list of employees™ addresses 

and their immigration papers.ﬂ 
 When the  employees asked, 
what kind of papers, she said, ﬁ[A]ll the green cards, social 
security, birth certificate, whatev
er is proof of immigration.ﬂ  
Then some employee stood up and said, ﬁ[H]ow about if I don™t 
have my papersﬂ?  Wetcher replie
d, ﬁI™m sorry, I got to let you 
go.ﬂ Polanco further testified that about 15 minutes after the meet-
ing, as Wetcher was standing by 
the sample department area, he 
went over and asked her to whom he should give his papers be-

cause she had asked all employees for that information.  Wetcher 
said he didn™t have to give his papers.  Polanco asked why, 
ﬁ[B]ecause I am an employee.ﬂ She said, [N]o, you are a supervi-
sor and supervisors can™t vote.ﬂ  He said, ﬁ[I]ts just for the people 
who can really vote,ﬂ and she said
, ﬁ[Y]es.ﬂ  Wetcher asked him if 
he wished to vote and Polanco said yes.  Although the Union filed 
a charge on Polanco™s behalf, in Case 29ŒCAŒ20611 alleging his 
December 17 discharge as a violation of the Act, and that charge 
later formed one of the bases for the consolidated complaint 
herein, Polanco did not appear to vote under challenge at the elec-
tion ultimately held on March 6, 1997. 
In the presentation of its own case, Respondent produced so-
licitations received by it from health insurers.  One, dated 
March 28, 1996, and addressed to Jack Wetcher at Bill Knitting 
was from the Fidelity Group.  It offered a traditional choice 
health plan with various com
ponents including flexibility for 
covered employees in choosing 
hospitals, physicians, and pro-
viders.  The Fidelity sales mana
ger offered to forward a rate 
quotation.  Another received from Keith Sharon, a marketing 

representative for HIP other than Glenn Sansone, in early Sep-
tember 1996 provided rates for an HMO, copayment plan D, 
prepared August 16, 1996, but containing substantially the 
 thing that is needed for the manufacturing of the bow.ﬂ (Tr. 893.)  
Wetcher also described Be
lle as Variety™s jobber.
  BELLE KNITTING MILLS 83same rates as those quoted in the May 6, 1996 rate sheet 
Wetcher had previously received 
from HIP.  A third, received 
shortly after September 30, 1996, was submitted by U.S. Health 

Care for a super value plan, bu
t contained rates somewhat in 
excess of these which Belle had received from HIP.  Interest-
ingly, the proposal was prepared for a company described as 
ﬁBelle Accessories, Inc.ﬂ  Wetcher decided to reject it without 
presenting it to her employees. 
Wetcher went on in Respondent™s
 presentation to discuss her 
adoption of a health plan in January 1997.  She described the 
health plan Sansone of HIP presented to her on December 20, 
as good, but lacking hospital coverage.  However, the rates 
were, in Wetcher™s view, something she could afford and which 
she could split with her employ
ees.  Wetcher 
explained her decision not to provide the plan for her employees as being 

based on a concern that she wasn™t
 about to go and offer health 
insurance without knowing what 
the outcome of the election 
was going to be.  If there was no union there was no problem.  
If there was a union, obviously she had to talk to the union.  By 
date of January 6, Sansone
 forwarded a letter reminding 
Wetcher that HIP will only hold the rates for this coverage for 
her employees up to February 1, 1997. 
On January 13 or 14, 1997, when Wetcher learned that the elec-
tion had been canceled, she contacted her lawyer in this proceed-
ing, learned the election could be delayed between a few weeks and 
a couple of months, told him about the pendency of a decision on 
the HIP health plan, and received assurance she could proceed with 
adopting the plan.  She immediately contacted Sansone and ar-
ranged for him to come in later that week on Friday, January 17, 
the day following the scheduled election date. 
Other documents were produced by Respondent and offered 
into evidence by the General Counsel.  One, a combined sum-
mary of benefits and applicatio
n form was distributed by San-
sone to employees with whom
 he met on January 17, 1997, 
after Wetcher had called them together, introduced him and 
then left while he did his presentation.  The summary shows no 
charge for a variety of medical 
services, maternity, and routine 
foot care, and reasonable and cu
stomary charge coverage for 
emergency care (physician and specialist fees and ambulance), 
80 percent of the customary charge for anesthesia, $50 deducti-
ble and 80 percent reimbursement for prescription drugs, but no 
hospital coverage.  There was also no catastrophic coverage.  
The monthly premiums were to be deducted, weekly, in propor-
tionate amounts, from the employee
™s pay.  Wetcher had agreed 
to pay $35 per month for each covered employee and informed 

them of this fact on the 17th.  Consequently, those employees 
who opted for two person or family coverage, were to bear a 
higher proportion of the monthly premium, although where the 
HIP plan was the primary coverage for an employed husband 
and wife her share of the premium would be $70. 
A March 1, 1997 monthly billing to Belle from HIP shows 
coverage for some 46 employees, with a monthly premium for 
individual coverage of $67.03, for two-person coverage of 
$133.46, and for family coverage 
of $199.97.  Of the employ-
ees covered, 36 elected individu
al, 8 elected two-person, and 2 took family, coverage.  The proportion above Belle™s monthly 
contribution of $35, already dedu
cted from the employees™ pay, 
was combined with Belle™s contribution and Wetcher then for-

ward™s a check to HIP for the monthly premium.  By Septem-
ber 1, 1997, the number of empl
oyees who elected to be cov-
ered had decreased by half, to 
23, and the monthly premium for 
single coverage had increased 
to $72.31, for two-person cover-
age, to $144.59, and for family 
coverage, to $216.90.  Wetcher 
did not testify that Respondent increased its proportion of pre-
mium payments. Wetcher claimed that the drop in employee 
enrollment resulted from the fact that women covered by Medi-
caid for pregnancy benefits didn™t want to continue to pay for 
duplicative HIP coverage as well.  The September 1, 1997 HIP 
billing record, however, shows that at least half of the employ-
ees who opted to continue cove
rage were women, and Respon-
dent did not provide any probative evidence to support 

Wetcher™s conjecture as to the reason employees dropped out.  
Clearly, the lack of any hospital coverage coupled with the 

increase in premium, at least half of which employees had to 
pay, had to be significant factors in the major reduction, by 
half, in employee election of coverage. 
Wetcher acknowledged that as early as December 1996 she 
was told that the premiums would increase effective July 1, 
1997.  This was another reason she claimed she wanted to im-
plement the plan immediately 
in January 1997, so employees 
could enjoy the lower premiu
m for at least 6 months. 
Ricardo Januario, supervisor for the bow machine, depart-
ments 17 and 18, day and night 
shifts, from March 14, 1995, to 
July 12, 1997, testified that from the time the time he was  hired 
he asked Wetcher about health ca
re.  Wetcher always replied in 
1995 and into 1996 that she was looking into the matter but 
couldn™t afford it at the time.  He recalled a U.S. Health Care 
representative arriving at the facility with brochures in Septem-
ber or October 1995 and distributi
ng them to employees.  In 
January 1997, Wetcher asked him to
 translate for her at meet-
ings held with employees on both 
shifts about the benefits they 
would receive, all the details, and the prices.  While Januario 

denied Wetcher herself told em
ployees they should abandon the 
Union because they had health insurance, he did not dispute 

Wetcher™s own testimony that 
an employee had suggested 
shortly before the grant of insurance that if they received health 
insurance they wouldn™t need the Union. 
Another employee, Cesare Romero
, testified on direct examina-
tion for the Government  that he, along with employees, Bernarda 
Hernandez, Dilcia Ramirez, and Luz Suarez, had attended the rep-
resentation case conference held the morning of December 16, at 
Region 29.  During his cross-exam
ination he recalled the meeting 
of employees called by Wetche
r on December 17.  He had not 
attended the meeting held on Decem
ber 16.  She reported that there 
would be an election held on Januar
y 16.  A few days later, at an-
other meeting called by Belle, some
 of the workers asked Wetcher 
which was the reason they have to
 bring green card
s, immigration 
papers, or social security papers.  They had given these papers 

when they started working for the company.  According to Ro-
mero, Wetcher now clarified the poi
nt, and told the workers that 
what she meant was not about the papers, and and that they would 
have to bring a bank account or a credit card or something that 
would show their current address because the judge had requested 
such a list and she had to update the addresses. 
As to the Company™s interest in arranging health insurance, 
Romero recalled that in June or July 1996, Bill Randall and 
another supervisor had told a group of employees upon their 
inquiry that when Wetcher, who was then in Europe for 2 or 3 
weeks, returned to the facility, he, Randall, would talk to her 
about an affordable insurance for the employees.  (This testi-
mony tends to corroborate Pola
nco™s testimony that an em-
ployee asked Wetcher on December 16 what happened to Bill 

Randall™s 6-month-old promise of health insurance.)  At this 
meeting, Jack Wetcher, Beatrice™s father-in-law, in Spanish 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  84asked the employees what they 
wanted and some of them re-sponded they needed medical in
surance, raises, and dining 
room improvements.  Randall said he would check on salaries 
and piece rates.  Romero™s test
imony, without contradiction as 
to this earlier meeting, is fully credited. 
At a meeting held on January 
9, 1997, Wetcher told the em-
ployees that to date she had not found less costly affordable 
insurance for the workers,  She would further inform the em-
ployees if she found an insurance they could afford.  According 
to Romero, the very next day, January 10, Wetcher called a 
meeting to inform the employees that she had contacted a rep-
resentative of HIP.  That representative, previously identified as 
Glenn Sansone, discussed different plans, but presented the 
least expensive one and the combination plan summary and 
application form and said he would be back the next 2 days to 
see who wanted to become members of the plan, and would 
also return the following Monda
y to see employees who had 
returned from vacations.  Romero signed an application form 

that day.  It was not produced.  It is evident that Romero™s rec-
ollection of these dates is probably not accurate.  January 8 and 
9 are Saturday and Sunday, respect
ively.  It is far more likely 
that the first date when Wetcher told assembled employees of 

her adoption of the HIP health plan and had Sansone present its 
terms to, and sign up employees, was, as she testified, Friday, 
January 17, after the cancellation of the December 16 election. 
Supervisor Ricardo Januario was emphatic that prior to De-
cember 1996, Belle had never held
 any meeting with the em-
ployees to find out what would be affordable to them.  Wetcher 
did receive inquiries from different employees from time to 
time as to what had happened with
 health insurance.  And she repeatedly responded that she was still looking and trying to 

find something affordable not only for the Company but the 
employees as well.  But she did not inquire in these individual 
conversations what would be af
fordable to the employees. 
Then employee, Charles Ventura, whose affidavit was re-
ceived in evidence, over Respondent™s objection, pursuant to 

Rule 804(a) and (b)(5) of the Federal Rules of Evidence, 
(F.R.E.), based on proof offered and received of prior notice 
and of his unavailability as a witn
ess, swore that the same day 
Wetcher returned from the Labor Board, with Ricardo acting as 
interpreter, she told the employees that she needed a list of the 
employee addresses and proof of their identification.  Some of 
the employees asked what would happen if they had no papers, 
Beatrice responded that it was not her problem.  She said, that 
employees didn™t realize what it 
meant to bring in a union and that asking for papers was just the first step.  At the second 

meeting held about a week after the first, Wetcher said it was 
not necessary to bring in their papers, testimony consistent with 
Romero™s recollection. 
At the third meeting, Beatrice said that if we needed any-
thing, we could go directly to 
her and we didn™t need the Union to intervene.  She said that ﬁ[W]e already had holidays, and 
vacation pay.  She said that sh
e didn™t offer health benefits 
because she couldn™t find one that was inexpensive and good.  
She said that with the Union in the shop, we would have to 
remain at our work areas because the Union was very strict.ﬂ 
At the fourth meeting Wetcher held with the workers shortly 
after the Company offered them health insurance, ﬁshe said we 
no longer needed the Union because we already have health 
insurance.  She said that if we had the Union, we™d have to pay 
the Union and we™d end up paying more.ﬂ 
I credit Ventura™s sworn statements.  There are consistent 
with and corrobative of other testimony offered by the General 
Counsel witnesses and are comp
atible with the statements Wetcher admitted making to employees at the meetings she 
held to convince them to cease supporting the Union. 
Joe Lombardo testified for the Government that he is the man-
ager/secretary of the Union.  Among other duties and responsibili-
ties, he supervises business agents and organizers, and oversees 
organizing campaigns.  Luis Acevedo, another witness for the 
Government, testified he is the organizing director of the Union 
and reports to Lombardo.  He commenced an organizing cam-
paign among Belle employees in mid-May 1996.  The campaign 
became public, in mid-July, after 
the Union called its first meeting 
of employees.  Meetings of employees continued periodically 
until a few days before the March 6, 1997 election.  During the 
campaign, the number of employees who attended dropped off, 
although the largest number of attendees was more than 30. 
By early December 1996, based upon its extensive and suc-
cessful solicitation of employ
ee execution of authorization 
cards, Lombardo was prepared to ask for union recognition and 
the commencement of bargaining.  Early in the morning of 
December 5, 1996, at around 9 a.m., Lombardo and Acevedo 
visited the facility and met with Wetcher in her office.  The 
Union officials each introduced 
themselves and Lombardo gave her a business card.  He told her he represented a majority of 
her workers and that they had signed cards.  Lombardo took out 
from his briefcase and gave Wetcher multiple pages of copies 
of the authorization cards the Union had obtained from em-
ployees.  The cards had been phot
ocopied with two on a page.  
Lombardo presented 72 pages in all; with two cards per sheet, 

the authorizations totaled 144.  Dates of execution appearing on 
the cards covered the period from June to December 1996, and 
included signings in every one of these 7 months.  Lombardo 
said he would like to sit down with her and ask her to sign a 
letter of recognition and barg
ain a contract covering hours, 
wages, and benefits for the workers. 
Wetcher took the pile of photocopies, looked through it and 
said, ﬁ[Y]ou™re not in the garment industry or apparel industry.ﬂ  
Lombardo said, ﬁI know, but we organize workers and cross 
many lines.  She was looking at
 the copies and said, ‚I recog-
nize some of the people.  But so
me of the people aren™t mine.  I 
don™t recognize all the names.™ﬂ  At some point in the conversa-
tion, Wetcher said, ﬁI don™t want to recognize you.  I don™t 
want to talk to you.  I want you to go to the labor lawyer place.ﬂ  
Lombardo said, ﬁ[Y]ou mean the NLRB,ﬂ and she said, 
ﬁ[Y]eah, I think that™s it.ﬂ  
She made some comment about sharing the building with her landlord.  Lombardo said, ﬁ[W]e 
have no intent of having our orga
nizers or business agents in 
the building.ﬂ  Wetcher said, ﬁ[P]lease, do what you got to do, 

to the NLRB.ﬂ  Lombardo thanked her for her time and left.  He 
left her the set of the 
cards he had handed her. 
Lombardo noted that during the 5 or 6 minutes he estimates 
he was in the office, he saw Wetcher flip through half a dozen 
pages.  The parties stipulated that if Luis Acevedo, the Union™s 
organizing director, had been call
ed to testify to the meeting 
with Wetcher he attended, he wo
uld have testifie
d substantially as Lombardo had with respect to 
the events he described on this visit to Respondent™s facility. 
Luz Suarez testified that she started working for Belle on Sep-
tember 27, 1996.  In the beginning she was assigned to work on a 
bow machine, where plastic bows and cardboard are placed inside 
a plastic, bowl shaped machine which spins it and seals it.  Six or 
 BELLE KNITTING MILLS 85seven women worked together as a team, taking turns first shaping 
the bows, and then placing them in the machinery.  After about a 
month she worked on manually connecting loops to make bows, 
attaching wires and affixing a cardboard to them with staples, put-
ting prices on, placing labels 
on completed bows, making boxes 
,and putting on UPC labels, even sweeping.  She also worked on 

big bows that require affixing a glass stick in the back, shaping the 
bows and attaching them to a cardbo
ard and then placing them in 
boxes for shipping.  She also had experience relieving other em-

ployees working at a spooling 
machine on which long pieces of 
material used to make the bows, after being slit, are manually 
placed inside spools, stapled electrically, and turned by hand to roll 
into large spools which are stapled again, and then removed and set 
aside.  Suarez also described the work on a ribbon machine as 
being similar to what she had described for other material on the 
spooling machine. 
Suarez™ hours were 4 p.m. to 12:30 a.m.  Her supervisors 
were Julio Ortiz, Enrique Solis, or Ricardo Januario.  Luz 
Suarez signed a union authorization card on November 6, 1996, 
the date appearing on the card 
received in evidence, although 
she believed she had done so in late November.  She had been 
solicited by Julia Santos, an or
ganizer for the Union who spent 
time organizing daily in the street outside the facility. 
According to Suarez she was laid off one of the first few 
days of December 1997 under the following circumstances.  

About 3 days before her layoff,
 Ricardo Januario had informed 
the group of women employees who worked with her on the 
floor that they were going to be put to a test to see which of 
them work to their best potent
ial and make the most bows.  
Those that produced the most would be retained and the others 

laid off.  For 3 days Suarez and the others made bows by hand.  
After the 3 days, Ricardo called them to the cafeteria and laid 
off most of them, a group of abouteight, keepi
ng only two or 
three, telling the ones laid off that they didn™t have the quantity 
or quality.  But Suarez disputed 
the fairness of the test, testify-
ing that they all checked each
 other™s bows and were counting 
the bows produced.  During the 3 days they had produced thou-

sands.  She also disputed Ricardo™s characterization of her 
work, noting that both Julio and Enrique had told her she was a 
good worker.  Julio had recently told her, ﬁOh, don™t worry.  
On Christmas you™ll get a good bonus.ﬂ  Ortiz did not deny 
such conversations with her and Enrique was not called as a 
witness.  I credit Suarez on these exchanges. 
When Ricardo let her go, he told the employees it was slow, 
that everything in the factory was slow, and that they would be 
called back as soon as they would get busy and had work for 
them.  Julio mentioned that there was going to be a big ship-
ment of work into the factory by January 1997.  He told her, 
ﬁKeep coming and calling and you™re on our list as one of the 
better workers, Enrique has the list in the back.ﬂ  Suarez called 
a couple of times.  She also went to the factory mostly every 
day.  She first returned to the facility the day following her 
layoff in response to Julio™s s
uggestion to return with another 
worker named Betsy while he would see what he could find for 
them to do.  On this occasion, Julio told them there was no 
work.  Although Suarez returned to the facility almost every 
day during the first few weeks fo
llowing her layoff, Julio kept telling her there was nothing yet.
  On that day following her 
layoff, Suarez saw an employee Maria Hernandez, nicknamed 

ﬁTuna,ﬂ doing floor work affixing labels, putting bows to-
gether, work more or less of the nature she had performed.  
They both had about the starting date.  Among the six or seven 
other employees she saw worki
ng on the floor that day were 
some Suarez believed started working after she did.  When 
Suarez had earlier informed Tuna that she had signed a union 
card, Tuna responded that she would not sign one, she would 
not support the Union.  That day, when Suarez asked Julio why 
Tuna was still there if they laid everybody off, he said, ﬁ[D]on™t 
worry about it, I think En
rique hired her back.ﬂ 
Suarez attended the conference on the Representation Case 
29ŒRCŒ8728 held at Region 29 of the Board on December 16, 
1996.  She appeared at the request of Union Agent Luis Acevedo.  
A few other employees also attended.  She believed one was 
Cesare Romero.   As earlier not
ed, Romero confirmed his atten-
dance along with Luz Suarez and two other employees, Bernarda 

Hernandez and Dilcia Ramirez. 
 Present at the conference for 
Respondent were Wetcher and her 
lawyer, Jerrold Goldberg, who 
represents Belle in these consolidated proceedings. 
Suarez continued to return to the facility at Julio™s urging, 
but Julio kept telling her there was nothing to do.  Then, on 
January 8, 1997, Suarez™ daughter told her that she had seen 
Tuna at her school which Tuna™s
 son also attended, and Tuna 
told her to have her mother call the factory because they were 
hiring new people.  As a result of this advice, Suarez called the 
factory, got Julio on the phone and asked him if there was any 
work available for her.  Julio said, ﬁ[N]ot yet, there™s nothing 
now, but call after January 16, af
ter the election, the shipment 
should be coming in and they are going to hire people then.ﬂ 
After January 16, maybe a week or 2 later, Suarez went to 
the factory and asked Julio if there was work.  Julio said, 

ﬁ[N]oﬂ, to which Suarez responded, 
ﬁ[W]ell, what is this.  This 
is packed with people here.  A 
lot of people or working here 
and there™s a lot of us that are out on layoff.ﬂ  Was he going to 
hire her back.ﬂ  Suarez added, ﬁ[W]hy, if your saying you have 
no work for me, did you hire all these new people, I don™t think 
that was right.ﬂ  Ortiz responded there was nothing that he 
could give her to do now because it was  packed, there was 
nothing for her to do.  When Suarez pressed him as to what 

happens to the people that are laid off, Ortiz said he wasn™t the 
boss, he couldn™t do anything about it.  At this point Suarez 
said all right and she gave up returning to the facility to seek a 
return to work, and started looking elsewhere for work. 
During her cross-examination by Respondent counsel, 
Suarez denied that she had been 
told by Respondent that the job 
was seasonal or how long it would last.  She noted that among 

the floor workers like herself, only two Mexican ladies and 
Tuna, were not laid off at the time. 
As for the bow making, Suarez acknowledged that she had 
not been paid by the piece 
while making them, although some 
bow makers did receive a price rate.  At the time of Ricardo™s 

testing of her and other floor workers, she was aware that some 
night-shift floor workers had alread
y been laid off.  At the time 
of her layoff, when Ricardo told the group he had a list of the 

people who did not do their bows the right way, the members of 
the group asked to see the list, and although Ricardo said he 
would show it whenever he was r
eady, he never did show it to 
them, and Suarez seriously doubted it existed.  But Ricardo did 
tell them that people would start 
to be called back in January, 
some to be called back before 
others, the call backs would start 
slow but that definitely in January everybody was going to be 
called back because there was a big shipment. 
Later in the day of her layoff, Surez spoke with Julio Ortiz 
who told her not to worry, she was on a list of people who do 
good work, they would call her.  He even took her telephone 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  86number.  He told her to keep trying and coming every day, and 
she did that, at about 3:30 to 4 p.m.  After the first couple of 
weeks, Suarez started checking at the facility, just once in 
awhile.  But she knew that Ortiz
 had her telephone number and 
he had told her he would call.  Through the period of her layoff 
and her last visit or call to the fa
ctory, Suarez did not contact or 
speak with Beatrice Wetcher.  But until Suarez appeared at the 
representation case conference she did not know who Beatrice 
Wetcher was.  I credit Suarez on her exchanges relating to her 
layoff and promises of recall made
 by both Januario and Ortiz. 
Now, Suarez acknowledged that she had become confused, 
in some of her earlier responses 
regarding her efforts to return 
to work at Belle, and, in fact, she had not returned to the facility 

after January 16 and that her last contact with Belle was her 
conversation with Julio Ortiz on January 8.  But she had re-
mained in New York at the same residence with the same tele-
phone nmber for the remainder of January and thereafter.  And, 
as Suarez testified in response 
to a question asked of her on 
cross-examination, as to whether she just gave up after January 

8, ﬁYeah, yeah.  They never called me back.  I letŠI sat back 
to see if they would call me back.  They never did.ﬂ (Tr. 241.)  
It was either on an earlier visit to the facility, probably during 
December or in her call to Ortiz on January 8 that she referred 
to a lot of people working and Ortiz, becoming defensive, said 
he could do nothing about the hiring and that he wasn™t the 
boss.  Suarez did note that with respect to Ortiz™ instruction to 
call after January 16, the date of the election, when a shipment 
would be coming in, the election was cancelled.  Earlier noted 
was the fact that the election 
was not rescheduled from January 
16 to March 6, 1997, until February 12, when the Union filed 
its request to proceed notwithstanding its charge in Case 29Œ
CAŒ20611.  While subject to some 
confusion as to dates, I am 
convinced that Suarez related her postlayoff conversations with 
Ortiz in a credible manner. 
Respondent™s payroll records al
so showed that Suarez was 
incorrect in placing her layoff in early December.  It actually 

took place in mid-November, 1996. 
Melvin Acosta, the other employee who is alleged to have 
been discriminatorily denied reca
ll, testified that he began work-ing for Belle in mid-September 1996 and, like Luz Suarez, was 

assigned to the floor department 14 on the shift from 4 p.m. to 
midnight under Supervisor Julio Ortiz.  He prepared cartons, 
went to the warehouse to move th
e cartons and for some time, at 
Julio™s direction, worked on the bow machines. 
According to Acosta, about mid-October, on the street out-
side the facility, he started to 
speak to the union representatives 

about once a week.  Since his authorization card shows he 
signed and dated it on October 1, 
he probably began speaking 
to the union representatives in early October. 
On December 16, 1996, between 3 and 4 p.m., Julio Ortiz told 
him in Spanish that at 4 p.m. there was going to be a meeting and 
every employee was going to be asked for papers.  Acosta said he 
had his papers with him and asked where to bring them.  Acosta 
mentioned he had his driver™s license, social security [card],  and 
birth certificate.  Julio said to 
bring them upstairs and they would 
make copies.  Acosta brought them 
to the office, they made copies 
and he went to the cafeteria for the meeting.  The meeting did not 
begin and instead, he was called to the office by Ortiz and was 
given a green layoff slip.  Also pr
esent in the office with him were 
Luis Ramirez, an employee named Jimmy (later identified as Jaime 
Lopez), and Tuna.  Ortiz told them they were laid off for 2 weeks 
because the Company was slow.  According to Acosta, Ortiz had 
previously asked him for his telephone number and he had supplied 
it. 
On January 2, 1997, Acosta called Ortiz at the facility and 
asked if the Company had started getting personnel.  Ortiz told 
him no, but to call back in 2 weeks.  On January 7, 1997, a 
Tuesday, at the facility, at 4 p.m.  Acosta asked Ortiz when the 
Company was going to call him back.  Ortiz replied, after the 
union election, the Company was going to call back the work-
ers who had been there longer.  
Acosta asked what election and 
Ortiz said the Union election.  Acosta asked why the Company 
was hiring new personnel.  Ortiz de
nied this.  Before that date 
Acosta had been at the facility and had seen a new receptionist 
handing out applications to new 
people at her desk outside the 
door to the personnel offices.  Acosta had asked her when they 

were going to call the ones who got laid off.  She answered no, 
that they were not going to call those employees, that the Com-
pany was hiring new personnel. 
During the first week in February 1997, Acosta again visited 
the facility, saw Ortiz, and again asked when the Company was 
going to call him back to return to work.  Ortiz replied that the 
Company was not going to call him back, because he had 
signed a union card.  Acosta aske
d whether he was sure.  Ortiz 
replied yes, he saw a letter that he read in the office that Acosta 

did sign a union card.  On this occasion, Acosta looked into the 
factory at around 5:30 or 6 p.m. and saw Tuna doing packing 
work and affixing labels.  He al
so saw five or six new employ-
ees who were packing, putting on labels, working on the ma-

chines that roll ribbons. 
Acosta testified he had started to work for the Company 3 
weeks before Tuna started.  Maria Hernandez, a/k/a Tuna, later 
testified that she started with Belle in the second week of Sep-
tember 1996.  He also recalled hearing Tuna say, in the pres-
ence of Julio Ortiz, that the members of the Union were in front 
of the Company, and that they were giving cards to the em-
ployees so they would sign for the Union.  Acosta heard Ortiz 
reply that he didn™t believe in the Union, and he left. 
Acosta also testified that no 
supervisor ever complained 
about his work.  Ortiz also never 
told him he would be laid off 
while he was employed and before receiving his green slip 
from Ortiz.  While he learned from Ortiz that the Company 
would be closed during the Christmas holidays Julio also told 
him that while part of the work force is on vacation during that 
period, other employees are asked 
to stay to do inventory, and 
he would be one of them. 
During Acosto™s cross-examina
tion he clarified that on De-
cember 16 when Julio Ortiz asked if he had his papers with 
him, Ortiz did not ask for his green card, resident alien card, or 
proof of citizenship.  When hi
red in September 1996, he had 
been asked for his work permit by the then-receptionist, Jas-
mine, and had informed her he was an American citizen and 
didn™t need such papers. 
When now asked if any employees voiced their union views in 
front of Ortiz, he responded that Tuna said in his presence she 
was against a Union.  Earlier, an
 objection made by Respondent™s 
counsel was sustained to an inqu
iry from counsel for the General 
Counsel as to whether Acosta had heard Tuna express her prefer-
ence toward the Union.  (Tr. 384, L. 18 to Tr. 385, L. 5.) Acosta 
was then permitted to relate Tuna™s report to Ortiz of union activ-
ity across the street from the factory.  Respondent counsel™s di-
rect question of Acosta now el
icited the answer to a question 
which he had earlier successfully precluded (Tr. 396, L. 6Œ10).  
 BELLE KNITTING MILLS 87Thus, Respondent counsel™s suggestion of a change in testimony 
by Acosta on this matter (Tr. 396, L. 11Œ14) is rejected. 
As for Acosta™s running of a bow
 machine, he explained that 
he had been given that assignment on the night shift for be-
tween 1 and  3 hours on three or four occasions. 
Acosta did change his earlier testimony, to explain that he had 
dropped by the facility on Tuesday, January 7, after Ortiz told 
him to do so to see if they were hiring personnel during their 
telephone conversation on January 2. 
 It was also on January 7, at 
4 p.m. as he talked to Julio th
at he saw employees starting to 
work on the evening shift.  He saw more than six people walk to 
the work area, moving boxes and organizing the jobs. 
Acosta also denied, as had Suarez, that when he was hired in 
September, he had been told by Jasmine or Ortiz how long he 
would be working.  He did no
t then know that Belle made 
Christmas bows, nor that it hired people for the fall reason, the 
busy season.  Acosta also noted that in January or February, on 
his visits to the facility, beside
s Tuna, he also saw three other 
employees, two men, including Luis Ramirez, doing floor 
work, packing, and rolling ribbons. 
Reynaldo Polanco testified that he began working for Belle 
on March 18, 1991, and was disc
harged on December 17, 1996.  
He described his job as sewing
 machine mechanic.  He took 
care of the sewing machines which stitch ribbons, making sure 
they were working all the time a
nd were in good working order. 
In July 1996, Bill Randall was the overall manager of all of the 
departments, including fusing, 
bow machine, sewing machines, 
slitting machine, and warehouse.  Randall hired, fired, and disci-

plined employees.  In the summer of 1996, Polanco spoke to a 
woman organizer outside the factory, and signed a union authori-
zation card, according to the date placed on it, on July 19. 
At the first meeting called by Belle, about the union campaign, 
held in mid-July, at which maybe 200 employees were called to 
the cafeteria or lunchroom at about 1:30 p.m., Randall addressed 
the assembled group in English,
 with Ricardo translating into 
Spanish.  He said he knew a union was trying to go there, and he 
wanted to let us know that if we have any feelings that the Com-
pany™s wasn™t treating the employees the way we expected, we 
could talk about it.  Then some employees started complaining 
that they didn™t have benefits, like maybe for insurance, and 
ddidn™t  get a raise for a long time, Randall said the same way 
that they were talking in the meeting, they could go up to his 
office and discuss it.  He also sa
id he spoke to Beatrice Wetcher, 
and they, the Company, was trying 
to find an insurance company, 
but she was on vacation, so when she came back, he would talk 
to her, and they would see what they could do.  This testimony 
mirrors that of employee Cesare Romero about the genesis of the 
Respondent™s serious and renewed 
interest in seeking to obtain 
health insurance for its employees in July 1996, after the onset of 
the Union™s organizing campaign.  Randall also said, as noted 
earlier by Romero, that he would review all the salaries and see 
what he could do regarding them. 
At a second meeting Randall held
 a half hour after the first, 
this time with the seven  employees in the sewing and slitting 
departments, in the course of 
individual departmental meetings 
he held that day.  The employees were called into a conference 
room in the office.  Randall again spoke English and the em-ployees translated among themselves
, Polanco, if not fluent in 
English, testified without the aid 
of an interpreter.  Again, Ran-
dall asked if they weren™t feeling happy, what were their prob-

lems.  He started asking this of each employee, in turn.  Each of 
the employees mentioned the lack of health insurance as a 
problem, and a number of them on piece work said they did not 
agree with the price put on the pieces produced.  When it was 
Polanco™s turn, he pointed out th
e same problems as the others, and added all the employees we
re unhappy and they wanted a 
union.  And he wanted a union too because he was part of the 
Company, he was an employee too.  Randall responded that he 
couldn™t be in the union because 
he was a supervisor.  Polanco 
denied this, noting he was not getting paid for a supervisor and 
did not have the position of one.
  Randall insisted Polanco was 
a supervisor and could not be with a union. 
When the meeting concluded, Ra
ndall asked Polanco to stay for 2 minutes, he wanted to talk to him.  With the two of them 

alone, Randall said he knew Polanco was still with people with 
the Union and was telling people to sign cards.  Polanco denied 
doing this.  Randall said, ﬁ[Y]ou know you are a supervisor and 
you can not do that.ﬂ  Again, Po
lanco denied he was a supervi-sor.  Randall said, ﬁ[Y]our doing a good job, you know, and I 
know you™re not getting enough money.  I will try to talk to the 
owner, and we will see what we can work out for you.  Maybe 
we can get you something.ﬂ 
Then, later the same week, Polanco received a 70Œcent-per 
hour raise.  He described this as rare, because the usual raises 
were limited to 25 to 50 cents.  Also, in this instance, Randall 
handed him his paycheck, although 
it was his direct supervisor, 
Raphael Hidalgo, who always 
handed him his check.  When 
Randall handed him his check he said, ﬁI got you a 70-cent 
raise and I hope you are still working the way you are, and keep 
helping Raphael as you are doing.  And I want to always keep 
that area clean.  You know, that
 means cleaning up the floors, 
pick up the garbage on the floor, pick up bag materials and 
throw [them] in the garbage, and sweeping the floors.ﬂ  He also 
told Polanco, ﬁ[T]he machines should be working all the time, 
you should take care of them whenever they need work.ﬂ 
The day following the conversation Polanco held with 
Wetcher on December 16, earlier reported, following her return 
from the Region and the meeting she held with employees, 
Wetcher called Polanco to the office over the loudspeaker.  

When Polanco arrived, they we
re alone.  Wetcher had his 
timecard.  She asked when he left the day before and arrived 

this morning.  He told her and she wrote the times on this card.  
She said, ﬁI am sorry to do this, it took me 2 months to make 
this decision, but I got to let 
you go.ﬂ  Polanco asked why. She 
said, ﬁI heard but I wasn™t sure that you were the guy telling the 
people to sign union cards.ﬂ  
Polanco denied doing this, but 
Wetcher insisted he was leading the people to join the Union. 
Polanco asked if this was the reason he was being fired.  
Wetcher replied yes, because he wasn™t loyal to management.  
She said, he knew he was a supervisor.  Polanco denied that 
status and said he had denied it to Bill Randall because he wasn™t 
getting paid for it and he didn™t have the rights a supervisor 
should have.  Wetcher said, she wanted all supervisors behind her 
to fight against the Union, not to be with the Union, and she 
didn™t want people telling the union representative that she asked 
her employees for immigration papers.  She commented, ﬁI am 
the President of the Company and 
I do what has to be done.  I 
don™t want people wearing union T-shirts in my factory.ﬂ  She 
told Polanco he would get his final pay in his next week™s check, 
and she wanted him to leave the factory now.  She added, ﬁ [I]n 1 
month, the election is going to be January 16, if everything goes 
well, I might put you back in your position.  Not because I want 
it, but because of your family, you got family her and they do a 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  88good job.  You got your father 
here, brother, wife and your 
cousin and they do a good job here.ﬂ 
Polanco had worn a union T-shirt and cap to work a few 
weeks before, but had not 
seen Wetcher that day. 
At the employee meeting held on
 January 9, 1997, at which, 
according to Cesare Romero, Wetcher discussed her inability to 
date to find affordable health insurance, Romero also noted that 
a female employee from the depart
ment of Anna Hidalgo asked 
Wetcher why Reynaldo Polanco had been fired.  Wetcher re-
plied that Polanco was a supervisor and she wasn™t going to talk 
about it because he was a supervis
or.  And, he was not Union.  
He was unemployed from the Company. 
Over the period of his employment, Polanco had received no 
warnings.  He had received a 
recommendation letter from the 
manager who preceded Randall, a Pat Staglanese.  He had also 
received a bonus each year, close to Christmas, mostly $50, but 
1 year he received $150.  The last bonus he received was from 
Bill Randall earlier in December1996. 
With respect to Respondent™s de
fense that Polanco was a su-
pervisor, counsel for the General Counsel questioned him 
closely as to his job responsibili
ties and relationship with Belle 
and other employees.  Polanco 
defined his function as seeing 
that the machines were working well all the time.  This meant 
he had to be in the area checking the quality of the work pro-
duced, making sure the stitches 
were coming out right and the 
job was coming out good. 
When Polanco first started work for Belle in 1991 he was as-
signed to the floor, spending time in packing and putting boxes on 
pallets.  A year later he was assigned to sewing on the one ma-
chine.  It was a merrow machine.  Belle also employs multineedle 
sewing machines.  Belle started bringing in other sewing ma-
chines, up to six.  After a year
 of working on the machines, and 
watching, discussing, and learning how to do the repairs on them 
being done by an outside mechanic, Polanco became proficient 
enough to become the mechanic to repair and maintain them. 
While employed by Belle, Polanco denied he ever transferred, 
suspended, laid off, promoted, fired, or rewarded employees.  

Although he recommended the hire of friends, he was personally 
aware that many other employees also recommended the hiring 
of friends and relatives.  This occurred, among other times, when 
management or supervision advised employees they were hiring 
and suggested bringing in applicants they knew.  Polanco also 
denied he ever recommended th
e transfer, suspension, layoff, 
promotion, firing, or rewarding of any employees. 
Polanco described the manner 
in which work was assigned and performed on the merrow sewing machines.  Supervisor 
Raphael Hidalgo, who also superv
ised slitting, in addition to 
regular sewing and merrow machin
es, received orders from the 
office, for sewing work on materials.  If not already slit, the 
material is sent to the slitting department for slitting to the size 
desired.  The order is then placed with the material for transfer 
to the machines where Polanco reviews the order with respect 
to the type, size, and amount so
 he can set up the machines 
accordingly.  After setting up the machines, he runs a piece of 
material to see if the machines are in good working order.  Hi-
dalgo then tells the machine operators what to do.  On the occa-
sions Hidalgo is busy elsewhere, 
he will instruct Polanco to 
assign particular employees to part
icular sewing tasks.  In the 
unusual case of a special order, w
ith a delicate material, need-
ing care, Polanco has suggested 
to Hidalgo, based on his ex-
perience, which machine and which operator is most suitable, 
and Hidalgo will then de
cide and inform him. 
On the occasion that a machine malfunctions or an operator 
has completed the assignment on 
a particular order, Polanco 
will inform Hidalgo, who will reassign that operator while Po-
lanco repairs the machine. 
Polanco testified he did not tell operators what to do or reas-
sign machines without speaking to and receiving approval from 
Hidalgo.  Although Polanco checks the quality of the stitches, 
as a necessary check on the proper functioning of the machine 
and as to whether or not it requires an adjustment, Belle em-
ploys a quality control person who checks the entire piece, the 
quality of the stitches, the condition of the material worked on. 
When Polanco finds stitches not coming out properly, he will 
inform Hidalgo and will be directed to check the machine.  
When more than one order comes in at the same time, Hidalgo 
informs Polanco which order is to take priority and Polanco will set up the requisite number of machines for that order and 
the balance for the next orders.  Operators know, every day, 
which machines to operate, unless they are instructed otherwise 
by the supervisor. 
When there are no machines to repair and Polanco™s check 
shows the work is coming 
out right, he will repo
rt this to Hidalgo, 
who will assign him to help out on th
e floor, such as helping lift 
heavy rolls of plastic material for slitting and setting up the slitting 
blades.  On occasion, Manager Randall has assigned Polanco to 
take a look at a spooling machine which is not working properly.  
There is another mechanic, Michael Persaud, who is in charge of 
fixing all other machines, the bow machines, spooling machines, 
slitting, and piercing machines.  On occasion, Persaud has helped 
Polanco on sewing machine repairs. 
Polanco estimated he spent 75 percent of his time repairing 
sewing machines, and the other 25 working on the floor helping 
other employees.  Polanco stressed that the sewing machines, 
which are working 24 hours a day, have a lot of problems, and 
sometimes he is required to spend up to 2 or 3 hours on one repair.  
His work hours were 7:30 a.m. to 4 p.m., Monday through Friday.  
Persaud would stay until 10 p.m.  
Polanco made a point of having 
his machines in working order.  Only if a sewing machine prob-
lem arose after he left, did Persaud assist. 
On one occasion, 2 to 3 years ago, when a sewing machine 
operator didn™t want to do the special order job to which she 
was assigned by Hidal
go, after Polanco informed Hidalgo the employee wouldn™t do it, Hidalgo went and took the employee 
to the manager™s office.  Polanco was then called to explain 
what happened, and after doing so, was asked to write down on 
a disciplinary form how the operator had refused the job.  Po-
lanco wrote up the incident and submitted the form to the man-
ager, who, along with Hidalgo,
 signed it.  The manager then made the decision to suspend the operator for a period of time, 

without any recommendation from Polanco. 
On another occasion, Polanco recalled the manager warning 
a merrow operator not to engage 
in certain impermissible con-
duct and then placing it on a warning notice.  Polanco had no 

role in the matter.  Particularly in the absence of either Hidalgo 
or Randall as witnesses, Polanco™s testimony on these and all 
other matters on which he attributes
 actions or conduct to either 
supervisor, is credited. 
Polanco sometimes worked overtime, but only after receiv-
ing permission to do so from the 
supervisor or manager.  Po-lanco also needed the initials of his supervisor, Hidalgo, on his 
timecard, to receive the overtime pay.  As to overtime for the 
merrow operators, the manager ma
de the decision and had the supervisor inform them.  When 
only three or four of the opera-
 BELLE KNITTING MILLS 89tors were needed Hidalgo as
ked for volunteers among them.  
Polanco never asked the operato
rs on his own to work over-
time.  On one occasion he initia
led the timecard of an operator, 
Nancy Barias, at the operator™s request when the timeclock was 
not working.  Polanco wrote the time and initialed it.  At the 
time the payroll for that date wa
s being prepared, the person in 
charge at the time, Supervisor Ricardo Januario, first confirmed 
with Polanco that he had initialed the time and then told him he 
could not do that.  The manager had said you cannot sign cards, 
it should go to Raphael and he should sign. 
When additional parts for the sewing machines were needed, 
Polanco prepared and signed pur
chase requistion forms, and 
then took them to the manager for his initialed authorization.  

After Manager Randall initialed his 
authorization he faxed it to 
the main office so the parts could be ordered.  Persaud, the 
other mechanic, did not require the manager™s written authori-
zation, to order parts using 
the purchase requisition form. 
Polanco did not have an office, desk, or telephone while em-
ployed by Belle.  In contrast the supervisor of the shipping 
department, Donald Perez, the warehouse, Enrique Solis, and 
his wife, Aida Contello, supervis
or of the sample department, 
each had a desk and telephone. 
When employees asked for time off, they sought permission 
from their supervisor, who often ch
ecked with the manager.  In 
his own case, when Polanco had to miss a day of work, he told 
Hidalgo, who sometimes told him to
 speak directly with Randall. 
A system of employee evaluation was put in place during 
Polanco™s tenure.  The supervisor of each section or department 
did the evaluation of the employ
ees.  Polanco was evaluated in 
writing by Hidalgo in 1996, the evaluation was shared with 
him, signed by Hidalgo,
 and then forwarded to the office.  Po-
lanco did not evaluate employees with whom he worked.  Be-

cause Hidalgo did not write well, he asked Polanco or another 
employee to write down an evaluation Hidalgo had prepared. 
Polanco was aware that manageme
nt held periodic meetings 
with managers and supervisors,
 particularly regarding produc-
tion.  Polanco denied he ever attended such meetings.  Polanco 
was called to speak with management from time to time, as a 
mechanic, regarding problems on 
a machine, resulting in less 
production or because the operators might raise a concern about 

a machine not working properly. 
During his cross-examination, Polanco testified that at the 
time he was separated from Belle in December 1996, there 
were four merrow sewing machine operators.  By this time, 
Belle also had four slitting machine operators.  Together these 
operations comprised the sewing department. 
Polanco noted that in the su
mmer of 1993, Respondent asked 
him to do the mechanic work at night, starting at 7 p.m., be-
cause of problems with the machines at night.  He asked for 
premium pay for this assignment 
and stayed for about a month 
on that shift.  He repaired machines for four operators.  Each 
one had four machines.  No supervisor was on the shift.  Each operator prepared a nightly report sheet, detailing their work, 
quantity, date, and time.  
Polanco did not sign them. 
Polanco denied he ever told Wetcher he was a supervisor, and 
therefore it didn™t matter if he continued to support the Union.  
Polanco repeated in cross-examination his earlier direct testimony 
that, among other things, at th
e meeting with employees on De-
cember 16.  Wetcher asked the employees to produce their ad-
dresses and immigration papers.  Polanco did correct earlier testi-
mony, noting that Wetcher had stated, at his exit interview on De-
cember 17, that she didn™t like people wearing union T-shirts, in-

stead of stating she didn™t want them wearing the shirts. 
Other employees who wore union T-shirts to work in the 
preelection period included Cesare
 Romero, Charles Ventura, 
and Angel Guzman.  Romero ceased working for Belle on April 

28, 1997.  Ventura, who left on 
a vacation to his native country 
of Santo Domingo in the spring of 1997, was not reemployed 
on his belated return.  As noted earlier, a portion of his pretrial 
affidavit was received in evidence. 
Polanco denied emphatically, on 
cross-examination, as he had 
on direct, that he ever attended supervisor meetings.  He knew 
they were being held when the names of the supervisors were 
called over the loudspeaker to go to the office.  His wife, Aida 
Contello, Rafael Hidalgo, Enrique
 Solis, Ricardo Januario, Don-
ald Perez, Maria Rueda, superv
isor of bow making department, 
and Julio Ortiz, in the morning, would attend.  Sometimes the 
only supervisors called were Solis, Perez, and Rueda. 
Polanco described a common problem which arose within 
the merrow machine area.  As the operators were being paid on 
a piece rate, they would some
times move the handle which 
controls the speed at which the material is fed through rollers to 
where it is stitched, thereby speeding up the process and caus-
ing stitches to open.  The operators™ concern was with increas-
ing the quantity of material prod
uced and not its quality.  When 
he, or Mary Porada, the quality control person, saw this speed-

ing up resulted in open stitches, and they reported the problem 
to Hidalgo, he directed Polanco to check the machine.  Hidalgo, 
himself, then informed the opera
tor not to move or touch the handle.  When an operator used a pliers to open the handle after 
Polanco had locked it, Polanco informed Hidalgo who then 
confronted and dealt with the guilty operator. 
When the work of sewing the material on a particular order 
is completed, the supervisor, not Polanco, noted the completion 
on the sheet which accompanies the order, and the work is 
taken to the warehouse.  Polanco again noted his responsibility 
to maintain the machines in good working order so the order 
could be completed within the time noted or contemplated.  
Only if the machines were not working properly did Polanco 
have to work overtime.  His overtime was verified by Hidalgo, 
or Randall.  This happened four or
 five times a month.  As to 
sewing machine operators assigned overtime, this happened 
two to four times a week, up to 2 or 3 hours each time, during 
busy times.  But Polanco never 
verified their overtime hours. 
On special orders, Hidalgo usually followed his recommenda-
tions as to which operator would 
be better to perform that sewing 
work.  Polanco did not participate in operator evaluations nor did 
he recommend personnel decisions regarding them, such as 
warnings, other disciplining, salary changes and the like. 
At one point, in 1994 or 1995, Polanco had been assigned a 
beeper so the supervisor on night duty could contact him if the 
machines malfunctioned so he could provide advise on their 
repair by telephone.  After Rand
all arrived and learned Polanco 
had been rarely contacted, he took the beeper away. 
B.  The Respondent™s Defenses 
Offered to the Alleged Unfair 
Labor Practices Ricardo Januario, supervisor 
in the bow machine depart-
ments, for the day and night sh
ifts, departments  17 and 18, 
worked a regular shift from 7:30 a.m. to 4 p.m. but often started 
earlier and worked later, until 7 or 8 p.m.  When he started in 
March 1995 these departments em
ployed maybe 20.  By the 
time he left Belle™s employment in July 1997, there were be-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  90tween 70 and 100 employees in the two departments.  Besides 
assigning work, he oversaw the 
mechanic Mike Persaud who 
changed the size of the machines for the needs of specific jobs, 

supervised and coordinated the 
receipt of material from the 
stock room and its slitting by the slitting department and trans-
fer back to his departments.  On
ly he could requisition and sign 
receipts for the materials.  He also checked the proper labeling 
of boxes, and the quality of the products produced. 
Januario described Juan Hidalgo as the supervisor of the slit-
ting department and Reynaldo Polanco as supervisor of the 
merrow/sewing department.  Januario observed Polanco across 
the work floor on a daily basis.  He oversaw all the sewing 
machines, maintained, and repaired them.  He assigned opera-
tors to another machine while he was engaged in repairs of the 
operator™s machine.  He checked
 on work of others, and was 
responsible for maintaining order in his work area, and reported 
problems with employees in his 
area to senior management. 
Januario was in charge of payroll and personnel for the 
whole Company from October 1995 to May or June 1996.  On 
overtime worked, as shown on the timecard, Januario swore he 
checked with Polanco ﬁseveral timesﬂ to assure himself there 
was authorization for the time.  
This testimony conflicts with 
Polanco™s, who maintained he did not approve or verify over-

time hours.  It is significant that
 Respondent did  not call as a 
witness or explain its failure to call Hidalgo, the acknowledged 

supervisor, to whom Polanc
o testified he reported. 
Respondent introduced into evidence a timecard of an em-
ployee Nancy Barias which, Polanco had earlier testified, he had 
initialed at the employee™s request and then been directed by 
Januario not to do so in the fu
ture.  For the week ending Friday, 
February 23, 1996, Polanco™s initia
ls appear next to a handwritten 
entry of a starting time on Monday
 that week of 7:30 a.m.  All 
successive entries, except for the arrival time on Friday were made 

by the timeclock.  This last entry was handwritten by Januario, at 
7:30 a.m. and initialed by him.  Januario explained that when he 
physically sees the employee he will enter the time at the em-

ployee™s request if there is a problem with the operation of the 
timeclock.  This is what he did on that Friday morning.  In the 
case of the Monday morning entry, he could not personally verify 
the entry time of the employee and so asked employee Barias to 
have her supervisor verify and initial her time.  Januario did not 
dispute Polanco™s testimony that he told Polanco on the authority 
of the manager that he could not sign cards but they should be 
presented to Hidalgo.  Respondent produced no other timecards, 
nor any overtime authorizations, initialed or approved by Po-
lanco.  In this conflict I credit Polanco on his interchange with 
Januario, and, further that he
 could not and did not approve overtime or verify work hours of employees with Januario or 
any other Supervisor. 
Januario also testified that th
e merrow department employed 
as many as 15 to 20 operators during the busy portions of 1996.  
This conflicts with Wetcher™s testimony that the merrow opera-
tors numbered four to five woman operators, apart from the 
slitting department, which employed a similar number.  Po-
lanco testified to four and four employees in mid-December 
1996.  Januario is clearly exaggerating the figures in an appar-
ent attempt to create greater responsibilities for the employee 
who repaired and maintained the machines. 
Januario, who stated he translated for Wetcher at all of the 
union-related meetings she called of employees, recalled that 
on December 16 she informed them of the union campaign, and 
denied she ever promised bene
fits to employees to abandon 
union activities or threatened th
em with unspecified reprisals 
because they supported the Union.  When employees sought to 
ask questions she refused to respond until she could consult 
with her lawyers.  In the absence of any independent proof of 
his attendance, Polanco™s denial
, and in light of the poor im-
pression Januario made as a credible witness, I do not credit 
him that Polanco was present at a meeting Wetcher called on 
December 16 of the supervisors on her return from the Labor 
Board to inform them of scheduling of an election on the Un-
ion™s petition.  It is also highly unlikely that Wetcher would 
have called a known union suppor
ter and advocate to a meeting 
to inform supervisors of the results of the Union™s campaign. 
On December 17, Wetcher asked the employees for their ad-
dresses and telephone numbers and to supply a document, an 
ﬁofficial paperﬂ with proof of thei
r name and address.  He denied 
she asked for immigration forms or green cards or birth certifi-
cates or threatened to fire thos
e who failed to produce such infor-
mation.  Januario claimed that during the 2 years he handled pay-

roll, he got back 60 percent of the W-4 annual earnings forms he 
had mailed to the employees.  He subsequently modified this con-
clusion during later testimony to clarify that the problem with 
accurate employee addresses was centered in the group of sea-
sonal employees, who were basically excluded from the stipulated 
bargaining unit.  The description to which the parties agreed in 
their Stipulated Election Agreement included all full-time and 
regular part-time production, maintenance, and shipping and re-
ceiving employees.  The record showed that only a very small 
percentage of the seasonal employees laid of at the end of the 
season returned the following year and their names were not in-
cluded on the 
Excelsior
 list provided by the Employer prepared 
for the week prior to December 26, 1996. 
During the week of December 16 through 20, 1996, Wetcher 
called three or four meetings with day- and nightshift employ-
ees, ﬁto update them with what 
the situation wasﬂ but never 
promised or threatened them.  Januario denied she ever threat-
ened to close and relocate the plant if they joined the Union. 
When asked if Wetcher at an
y union related meetings she 
held in January 1997, asked people
 if they had complaints and 
impliedly promised to resolve 
them, Januario evaded a respon-
sive answer, at least twice, and feigned a lack of understanding 

more than once. (Tr. pp. 626Œ628.) 
 It is evident that Januario 
was misleading and not credible in
 his testimony here.  Finally, 
Januario admitted that Wetcher asked people at the January 
meeting at which she announced 
the election was postponed, if 
they had any grievances.  And the main issue that employees 
raised was the health issue.
2  Januario™s testimony about 
Wetcher™s prior consideration of the medical insurance or 
health care issue has been previously described. 
Januario denied that Wetcher in
formed employees in January 
1997, that they should abandon the Union and didn™t need it 
because they now had health insurance.  Januario acknowl-
edged that on the occasion of the 
visit of the HIP representative 
in January 1997 to sign up employees for the plan, he was di-
rected by Wetcher to translate for the employees on both shifts 
what the benefits were, all the details and the prices. 
Januario also described the seasonal nature of the Respon-
dent™s business, which starts a 
gradual build up in late Decem-
ber/early January, and by July adds a third shift until October.  

Belle is most busy from June to
 October.  Layoffs take place                                                           
 2 The transcript is ordered corrected at p. 629, L. 4, to change ﬁhowﬂ 
to ﬁhealth.ﬂ 
  BELLE KNITTING MILLS 91from the end of October to end 
of November, when deliveries for the Christmas season are completed. 
Januario described Suarez and Ac
osta as seasonal workers.  
Januario, who was involved in hiring seasonal employees, testi-
fied he told them they were seasonal, they will work 1, 2, or 3 
months until Belle delivered the 
goods, and then would be laid 
off.  Januario did not testify that
 he hired Suarez or Acosta in September 1996 or spoke with th
em then about the seasonal nature of then employment.  Both Suarez and Acosta denied 
being so informed on their hire and they are both credited.  
Januario noted that those among 
them who gave Belle the best 
quality and/or were preferred by their supervisor will be highly 
considered to be offered a perm
anent position in their old posi-
tion, or in another job for which they would be trained.  Suarez 

had testified that Supervisor Juli
o Ortiz had told her she was in 
a highly preferred category for recall.  Acosta was not laid off 
until as late as mid-December, 
and swore Ortiz, who had previ-
ously obtained his phone number,
 informed him, along with three others, including Maria Hernandez (Tuna), they would be 
recalled in 2 weeks, and, on another occasion, that the more senior employees, would be recalled first. 
Januario spoke to employees on their layoff in November, and 
told them to call about openings 
starting in mid-Jan
uary.  He also 
told them if he had their phone numbers he would call them to 

return then when all of the production plans were completed for 
the new year and he had the material delivered and in stock. 
At the end of the season in 1996, Januario conducted a test of 
the floor workers to determine their suitability for recall for the 
new season, for the bow making departments, before Belle would 
hire new employees.  He recalled that a number of them, were 
either kept on or were recalled early in 1997, for the night shift.  
Januario claimed union consideration played no role in his 
choices.  The test was to make a bow and the criterion would be 
its quality.  Suarez was one of the employees who took the test 
and her quality was not up to Belle™s standards.  Januario denied 
that he knew of Suarez™ union adherence, or that Wetcher told him 

later that Suarez was at the NLRB on the day of the election case 
conference.  I do not credit Januario™s denial here. 
When the group including Suarez was laid off, he told them 
to leave their phone numbers and addresses so they could keep 
in touch, and to call Belle every week or 10 days to find out if 
there was anything open.  He di
dn™t recall if Suarez did that. 
Januario denied that any employ
ees were supplied with beep-
ers, but was not asked about the roles of the mechanics and the 
Company™s need to maintain the machines in good repair on a 
24-hour basis in the absence of any mechanic on the premises. 
Januario recalled in particular 
that after a fire occurred in 
1995 a meeting was held of male
 supervisors and Polanco at-
tended.  The meeting was called 
on a Saturday morning so that 
the supervisors could communicate better with each other since 
some had been unaware of the fire which occurred on a Friday 
night.  Why female supervisors were excluded was not ex-
plained.  Polanco credibly deni
ed attendance at any supervisory 
meetings and he was not cross-examined about this one.  Janu-ario made particular reference 
to no other supervisors™ meeting 
attended by Polanco except for the one held on December 16.  

From the circumstances described, the presence of a mechanic 
to improve internal communica
tion in an emergency if ma-
chines required replacement or major overhaul is a reasonable 

explanation for Polanco™s attendance as a mechanic at this par-
ticular meeting.  Janua
rio provided no details. 
While Januario claimed that Pola
nco selected the merrow ma-
chine operator to make a sample, because he knew who was the 
best operator, Polanco had previously acknowledged that Hidalgo 
followed his recommendation in such cases and that testimony 
has been credited.  Such a recommendation, however, could have 
been made by a senior or more 
experienced or expert operator, 
or, in this case, by a mechanic 
most familiar with operations of 
the machines and the operators, without endowing that mechanic 
with an indicia of supervisory status.  It is also apparent Hidalgo 
himself would have been aware of
 the relative skills of the rela-
tively few merrow operators.  Respondent™s failure to call him as 
a witness is also reiterated here. 
It was during Januario™s cross-examination by counsel for 
the General Counsel that he clarified his earlier testimony to 
note that the 60 percent of the employees whose W-4 earnings 
forms were returned to the Company because of incorrect ad-
dresses involved the seasonal em
ployees, not the core employ-
ees.  With the core or permanent employees there was no such 

problem.  He was generally sure 
of the accuracy of their ad-
dresses. 
Januario also acknowledged that he would not know if Po-
lanco had previously cleared the assignment of a merrow ma-
chine operator to another machine when he was repairing that 
operator™s machine over an extended period of time.  All he saw 
was Polanco making the assignment during a lengthy repair. 
By December 16, according to
 Januario, Wetcher had made 
very clear that she was opposed to a union representing her 
workers. 
As to health insurance, although it was an issue about which 
employees had expressed concern throughout 1996, prior to 
December, Wetcher had not held meetings with employees to 
find out what would be affordable to them. 
Januario also acknowledged that after May or June 1996, 
when he ceased being in charge of payroll, he also ceased his 
activity of seeking to evaluate
 and arrange openings for supe-
rior seasonal employees on their 
layoffs in November and early 
December each year.  His testing of seasonal employees in 

November 1996, and offers to a few of them to remain at that 
time when most were laid off wa
s done in his capacity as su-
pervisor of bow machines, night and day shifts, departments 17 
and 18.  After May or June 1996,
 supervisors of other depart-
ments would approach Manager 
Randall or owner Wetcher as 
to retaining or recalling early, seasonal employees scheduled 
for layoffs in their departments. 
Januario was paid at the rate of $8 an hour when he left 
Belle™s employment in 1997. 
 Unlike nonsupervisory employ-
ees, neither he nor other supervisors needed prior approval 
from the plant manager to work overtime for which they were 
paid at time and a half of their hourly rate.  In contrast, as Po-
lanco testified, without contra
diction, he required prior ap-
proval from Hidalgo or the manager to work overtime hours. 
Januario also explained that on
 the occasion when employees 
Nancy Barias failed to punch her timecard on the morning of Feb-
ruary 20, 1996, there was a large crush of employees all seeking to 
punch in by 7:30 a.m. that morning.  The prior day, February 19, 
1996, was President™s Day, on which the facility was closed.  
Januario had not completed setti
ng all the new timecards in the 
rack at the end of the prior week for Tuesday, February 20, the 
first workday of the next week.  As he normally did, when em-
ployees would have been late starting work, he agreed to sign 
employees in who were waiting on line.  He did so for many who 
asked.  But he did not see Barias and that was why he asked her 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  92supervisor to sign and initial for 
her.  After May or June 1996, 
other supervisors performed this signing function at the beginning 
of the work week.  Yet, Respondent never produced any 
timecards, with the time handwr
itten and initialed by Polanco, 
other than the one received in evidence he initialed for Barias 
under the circumstances previously described. 
During his redirect examination, by Respondent counsel, in 
spite of his earlier testimony acknowledging that he did not 
know if Polanco received prior approval from Hidalgo before 
assigning an operator to another, functioning swing machine, in 
response to a question directed to
 that subject, in words which 
called for a yes or no answer, Januario now responded that he 

observed Polanco several times assign an operator to a different machine without asking Hidalgo firs
t.  Januario failed to pro-
vide any particulars or basis for 
this apparent change in testi-mony, and it is not credited. (C
ompare Tr. 739 with Tr. 779.) 
Maria Hernandez, known as Tuna
, testified that she started 
working for Belle in the second week of September 1996.  She 
was assigned to work on the floor
 on the 4 p.m. to 12:30 a.m. shift and was told what to do by Julio Ortiz.  Sometime in No-
vember 1996, Ricardo Januario informed Tuna and other fe-
male floor workers numbering 10 to 15 in all that they would 
be checked.  According to Hernandez, Luz Suarez was not in 
this group.  Those that did a good job, would stay, and the rest 
would be laid off, because work was slow.  While the work was 
being checked, Tuna was sent home for 2 days, and then at the 
end of November she received a call from Ricardo to come 
back, that she had done a good job.  On her return and until just 
before Christmas, she worked on the floor, then, after some 
training, at the bow machine an
d on the spool machine.  After 
New Year 1997, she returned to Belle in Julio Ortiz™ depart-

ment, working on ribbons making bows. 
Tuna denied ever hearing Wetcher or Ortiz make any threats 
of discharge or layoff because of support for the Union.  Tuna 
took a union authorization card probably from Julia Santos, 
union organizer outside the facility
, never signed it, but lied to 
Santos that she had, and then gave it to a fellow worker to re-
turn to Santos.  When Tuna misled Santos that she had signed 
the card she also gave her a false name, Carmen, when asked 
by Santos for her name and address. 
Tuna described a visit by Sant
os to her residence during the union campaign.  On this occa
sion, Santos, who had learned 
Hernandez™ true name, asked her to give three cards to other 

female employees, one a Mexican girl, because they were 
afraid to take the cards in the street outside the facility.  Tuna 
took them and agreed to give th
em to the intended employees, 
but never did so, instead, throwing them in the garbage.  As to 

one authorization card, signed by
 a fellow female employee of 
Puerto Rican extraction, Carmen Colon, Tuna agreed to give it 
to the union organizer when she passed by her on the way to 
work.  Colon™s card was signed 
on November 15, 1996.  Before 
doing so, she showed the card to Supervisor Ortiz.  According 

to Hernandez, she did this for fun.  I find that explanation in-
credible, and I also find that Respondent knew of Maria 
Hernandez™ antiunion hostility when she was asked to return to 
Belle at the end of November and has continued in employment 
thereafter.  Earlier testimony de
scribed Hernandez™ disclosure 
to Ortiz of organizing activities outside the factory around the 
end of November. 
On her cross-examination, Hernandez confirmed her opposi-
tion to the Union and that she did not sign a union card.  She 
also confirmed that as a floor worker she was assigned many 
different jobs, while also receiving some training on the spool-
ing machine.  When work on the spooling machine has been 
slow, she has also been assigne
d to making bows by hand, tak-
ing ribbon, forming the bows, stapling them to cardboard, add-
ing legs, and then boxing them.  Hernandez also provided three  
or four names of other floor workers who had previously 
started with her in September 19
97 who were hired back at the end of January 1997. 
Hernandez claimed she learned the job for which she was hired 
in September 1996, was temporary, from the secretary who gave 

out the application.  She did not learn this from Julio Ortiz until 
she asked him and he confirmed the nature of the job. 
Julio Ortiz testified for Respondent that for almost 6 years he 
had been supervisor for Belle on the 4 p.m. to 12:30 a.m. shift, 
supervising all around the facil
ity.  The office closes around 5 
p.m., but all the machines continue to operate on this shift. 
Ortiz recalled that 3 years be
fore, in the fall of 1994, 
Reynaldo Polanco had worked the 
same night shift, for maybe 
7 months, as supervisor of the merrow and sewing machines.  
Ortiz saw Polanco assign work to operators and check their 
work, but did not much see him speaking to the operators about 
problems with their work.  This 
testimony differs from that of 
Polanco, who credibly testified that in the summer of 1993 he 
was asked to work at night, star
ting at 7 p.m. because of prob-lems which arose at night on se
wing machines and he remained 
on that shift for about a month, during which time each opera-
tor prepared a nightly report sheet which he did not review or 
sign.  I do not credit the implication arising from Ortiz™ limited 
testimony that what he saw in Polanco™s interaction with night 
operators supports Respondent™s cl
aim that even 3 or 4 years 
prior to the relevant period, Po
lanco at that time exercised au-
thority as a statutory supervisor. 
Ortiz, like Januario, placed Po
lanco as being present at su-
pervisory meetings called by Bell
e.  He saw Polanco only at a 
few of these meetings, in particular one which was held the day 

following a fire, at the old facility prior to Belle™s move to the 

present one.  I have previously discounted the significance of 
Polanco™s attendance at this one meeting, if, indeed, he did 
attend, and just as with Januario™s testimony, Ortiz™ even more 
limited testimony on this point, similarly lacking specificity, is 
not credited.  Ortiz, contrary to Januario, could not recall any 
meeting that Wetcher held (of 
employees or supervisors) on 
December 16, apparently even among night-shift workers.  He 

learned of an election being held, but not from Wetcher. 
Ortiz recalled Suarez as an employee working under him do-
ing floor work, putting UPC labe
ls on boxes and making boxes.  
She was among the 25 odd temporary workers assigned to floor 
work.  He also knew Melvin Acosta as a temporary floor 
worker in the fall of 1996.  He did not participate in her layoff 
but gave Acosta his layoff slip
.  His understanding was that the temporary workers were laid off by December 22, when the 
facility shut down to January. 
When asked if Suarez signed a union card, he responded sig-
nificantly, he ﬁdidn™t see the card with her nameﬂ (Tr. 858), leav-
ing open the implication that he saw the names of other card sign-
ers.  He denied having any discussions with Suarez about whether 
she would be rehired by the Company.  Significantly, Ortiz was 
not asked and did respond to Suarez™ specific and detailed testi-
mony relating his view of her superior work performance and her 
standing to receive preference on 
recall to Belle in the new year 
following her lay off, which, according to Suarez he expressed to 
her more than once.  I am convinced that Suarez had these conver-
 BELLE KNITTING MILLS 93sations with him and that his failur
e to deal with the specifics of 
his relationship with her in his direct testimony represent a mis-
leading and disingenuous response to Suarez™ claim of discrimina-
tion.  Similarly, in relating that he did not see Suarez at the factory 
after January 1, 1997, Ortiz was not asked about, and thus did not 
dispute Suarez™ recital of her visit 
to the facility in December and, 
in particular, her telephone call to him on January 8, after Suarez 
had been made aware that new people were being hired, during 
which she requested work, and Ortriz informed her that there was 
no work for her but to call after January 16, the scheduled date of 
the election. 
As to Acosta, Ortiz acknowledged seeing him outside the factory in January.  On this occasion, Acosta had come with his 
brother.  He informed Ortiz that he had found a job, working 
with his brother in the city and had not asked to be hired back.  
Ortiz congratulated him, and 
did not see Acosta again. 
When he handed Acosta his layoff slip, he told him Belle 
had no work.  Acosta agreed and said he was going to go to 
unemployment.  Nothing further was said.  Ortiz™ version of 
this conversation is not credited
 in the face of Acosta™s more 
detailed version of the events of December 16, including Ortiz™ 
request for his ﬁpapersﬂ and later layoff of Acosta along with 
three others, including Maria Hern
andez, for a 2 week period. 
Julio Ortiz did admit being shown Carmen Colon™s union au-
thorization card by Hernandez.  In so testifying he confirmed 
Respondent™s knowledge of Hernandez™ antiunion activity.  
Ortiz denied having any conversations with either Suarez or 
Acosta about supporting the Union. 
During his cross-examination, Ortiz acknowledged that he 
had not worked with Polanco again after Polanco had been on 
the night shift 3 years ago.  In a clarification, Ortiz noted that 
Polanco had only worked the night
 shift, from 12:30 to 7 a.m., 
for 3 months. Ortiz testified it was not until 3 weeks before the election 
held on March 6, 1997 that Wetche
r first spoke with him about the Union.  Apparently prior to that date no one advised him 

what to say or not about the Union. 
Ortiz also explained that on Acosto™s last visit to the facility 
with his brother on January 7, 1997, he arrived at around 6:30 
or 6:40 p.m., rang the bell, and Ortiz opened the locked door to 
talk to him.  After telling him 
about his new job, and stating he 
was making good money, Acosta 
started talking about his fam-
ily and his small child.  He also sometimes did this when he 
was employed.  They had worked together and had become 
friends at the facility.  During 
this conversation, Acosta also 
told him the job was on 28th Street, that he was working with 

his brother, and that he was 
doing maintenance or something 
like that, starting work there the same night. 
Although one or two employees are asked to stay on during 
the period of inventory when the facility closes at the end of the 
year over Christmas and New Year, 
 Ortiz, did not select them, 
rather, the plant manager did.  Bu
t he agreed that Acosta was a 
pretty good worker.  Ortiz also denied that he was at the plant 
or that he spoke to any empl
oyee who may have called the 
facility to speak with him about coming back to work. 
According to Ortiz, Suarez was laid off the same day as 
Acosta, on December 21 or 22, along with more than 20 other 

employees.  Ortiz™ recollection here is clearly in error. 
Although he had heard rumors from employees about the 
Union trying to get inside, mayb
e 3 weeks before the election, 
he never replied to them.  Neith
er did he ask any fellow super-
visors about the Union. 
Now, on redirect examination by Respondent counsel, Ortiz 
for the first time testified he had attended meetings held in De-

cember 1996, when Respondent counsel was present with su-
pervisors.  This contrasts with 
his earlier lack of recall on his 
attendance.  He also knew the election had originally been 
scheduled to be held in January. 
Acosta retook the witness stand as a rebuttal witness for the 
General Counsel, and reaffirmed that on January 7, 1997, between 

1 and 4 p.m. he asked Ortiz when the Company would be calling 
him back to work.  Ortiz told him the Company wasn™t going to 
call him back yet, but would after the election was over.  Acosta 
could not recall whether this conversation was in person or by 
phone, but he had earlier testified that he had called Ortiz on Janu-
ary 2, but had visited the facility on January 7 to ask Ortiz for 
work and was told he would be called back after the union elec-
tion.  I find Acosta™s earlier testimony to be most accurate. 
Acosta went on that he did not 
go to the facility accompanied 
by a brother.  He has four brothers.  One brother works in Man-
hattan, as an organizer for UNITE, the International Union 
involved in this proceeding.  
The UNITE office is located on 
40th Street between 7th and 8th Avenues in the Borough of 
Manhattan, New York City.  It will be recalled that in Acosta™s 
earlier testimony he had describe
d his visit to the facility in 
early February 1997, at which time Ortiz informed him the 
Company would not call him back because he had signed a 
union card, and he observed Tuna and some new employees 
performing floor work. 
During his cross-examination, Acosta said he had started a 
job on or about March 25, 1997, at a printing house in Long 
Island City, city of New York, an
d had not worked before then.  
He had not applied for or received unemployment insurance 
benefits because his work history for Belle, for approximately 3 
months, failed to quali
fy him for benefits. 
He did tell Ortiz outside the fa
ctory he had gotten a job after 
he started work in March 1997. 
 Acosta also again described 
another, earlier visit to the facility in either late January or early 
February 1997, to inquire about work when Ortiz told him there 
wasn™t any work.  While on this occasion Acosta now denied 
Ortiz said anything else, I attrib
ute Acosto™s response here to a 
failure to recall his earlier, more detailed and graphic testi-
mony, during counsel for the General Counsel™s presentation of 
her case-in-chief, and not to a deliberate attempt to reject his 
earlier recital.  I am persuaded that under the circumstances, in 
which Acosta was recalled as a rebuttal witness for the narrow 
purpose of confronting Ortiz™ de
scription of his alleged waver 
of reinstatement through a disclosure of a new job in early 
January 1997, Acosta was not focu
sed on his earlier, unrelated 
direct testimony.  Neither, on 
the occasion of Acosta™s cross-
examination during his appearance 
as a rebuttal witness, was he 
confronted with his earlier clai
med testimony describing Ortiz™ 
reliance on his union affiliation as grounds for denying him 
reinstatement or reemployment.  The hearer of the facts was 
thus denied an opportunity to 
weigh Acosta™s response and, 
accordingly is compelled to rely on other factors in determining 

Acosta™s credibility, which is now affirmed. 
I find that Ortiz seized on Acosta
™s March visit to the facility 
to inform him of his new job to create the fiction of an early 
January visit during which Ac
osta would have supposedly 
waived any claim to reinstatement.  It is evident from Acosta™s 
own more credible account that he had no job in January, and, 
indeed, continued to seek employ
ment with Belle as late as 
early February 1997.  Acosta™s failure to relate, again, during 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  94his rebuttal testimony, Ortiz™ rej
ection of his renewed applica-tion for reemployment now on the grounds of his union activ-
ity, while troubling, fails to outweigh the sum of his earlier, full 
account of his work relationship with Ortiz, Ortiz™ high opinion 
of his work and offer to retain him for inventory over the holi-
day closing, and then Ortiz™ cont
inued rejection of his applica-tion following the Union™s election loss, without any rational 
basis, given Belle™s employment
 of new employees ahead of 
Acosta.  I credit Acosta™s earlier, narrative account of his con-

tinued application to return to Belle and Ortiz™ final rejection of 
him on the basis of his known union card signing.  There is no 
question that Wetcher retained for the day a list of all em-
ployee, card signers that Union Agent Lombardo had left with 
her on December 5. 
Sandra Luna testified for Respondent that she had been 
Wetcher™s assistant and secretary since September 1994.  She 
handles payroll, production bills, answers the phone, and deals 

with employees™ problems.  She al
so give out applications to prospective employees.  She has generally informed applicants 
that October is the heaviest time, and when Belle usually hires.  
Luna later amended this to in
clude September as a time of 
heavy hiring.  If asked whether the job is permanent she says 
no, it usually runs for a couple of
 months.  When employees are 
to be laid off, an effort is made to locate jobs in other depart-
ments and arrange transfers.  A few who are laid off keep in 
touch at Belle™s suggestion for later rehire. 
Luna recalled attending an empl
oyees™ meeting held on De-
cember 16, 1996, when Wetcher returned from the Labor 
Board.  Wetcher took one portion of the workforce that could 
fit into the cafeteriaŠabout 40Šand she translated into Span-
ish Wetcher™s remarks.  Richardo was not present.  She, Luna, 
did not attend any meetings at which Ricardo translated.  On 
this occasion Wetcher said she ha
d just come from Court, and 
there was going to be an election.  She had to hand in the list of 
names and addresses of employees.  And she would like to give 
them proof of address, so she could verify the addresses.  When 
employees asked what proof, she said, ﬁ[Y]ou can bring in your 

Con Ed [utility] bill, your telephone bill, even an envelope you 
received, anything that has your address on it.ﬂ 
Luna knew a few employees m
oved but without informing 
Belle of their change of addre
ss.  Luna denied Wetcher asked for immigration papers or green 
cards.  Neither was Luna aware 
of Wetcher asking employees on December 16 or 17 whether 
they supported the Union.  Neither did she ever hear Wetcher 
tell employees during December 
1996, that she would close the 
plant if they supported the Union. 
It was Luna™s testimony that Suarez never came in January, 
February, or March 1997, for rehire and neither did Acosta.  

But Suarez had personal and later telephone contact with Ortiz, 
and Acosta called and saw Ortiz into February 1997.  And Luna 
was not aware if laid-off employees went into the factory to 
seek a return to work, rather than approaching Luna or the re-
ceptionist.  The overwhelming weight of the evidence is that 
the Supervisors Ortiz and Januario asked laid-off workers to 
keep in contact with them, and asked employees to leave their 
telephone numbers for possible reca
ll.  In none of these inter-changes did these supervisors ever suggest contacts with 
Wetcher, her assistant Luna, or even the receptionist, although 
Acosta did approach a receptio
nist on at least one occasion. 
Luna explained that when Wetcher tells her she needs a cer-
tain number of new employees, 
she, Luna, will contact appli-
cants, take necessary information and hire them.  After she 
leaves work at 4 p.m. the receptionist will receive applicants, 
call them to come in, and place them on the payroll.  She did 
this with Suarez and Acosta. 
In contrast to Januario, who denied there was any problem with 
maintenance of proper addresses for permanent employees, Luna 
claimed a problem with current up-to-date address for them.  Luna 
first claimed ﬁa few of them moved, but they never change the 
addressﬂ (Tr. 817).  Later, on cross-examination, Luna described 
the problem as involving ﬁa lot of employeesﬂ (Tr. 831).  Luna™s 
later conflicting testimony here is not credited. 
Initially, Luna recalled rather firmly that Suarez was laid off 
in mid-December.  Later, after reviewing the Automatic Data 
Processing, Inc. (ADP) master c
ontrol report which is prepared 
on the basis of information from timecards supplied to it by 
Belle, Luna changed her testimony 
to conclude that Suarez was 
hired on September 23, 1996, and laid off on November 15, 
1996, contrary to the date of 
December 5, 1996, alleged in the 
complaint.  Luna entered the date into the computer, inputting 
the information which formed the basis for ADP™s weekly pay-
roll reports back to Belle for the dates in question.  The layoff 
date for Melvin Acosta, appearing on the ADP payroll reports, 
is December 13, 1996.  Counsel for the General Counsel chose 
not to change the date of Suarez™ layoff alleged in the com-
plaint in the light of the ADP records.  This date, however, is 
not the date of the alleged discrimination against Suarez.  In the 
case of both Suarez and Acosta what
 is alleged as the discrimi-
natory act is the failure to recall, or offer to recall them since 

the date of their layoffs.  In 
the case of Acosta, his testimony 
regarding the events which took place at the facility on Mon-

day, December 16, 1996, is credited.  Accordingly, the ADP 
record of his layoff on December 13 is not credited as the ac-
tual date of layoff, although it ma
y be the last pay date listed.  
In the case of Suarez there is a disparity of 14 workdays be-

tween the ADP record and Suarez™ recollection, and I find her 
recollection of the date of her layoff to be in error, and that the 
November 15, 1996 date to be th
e more reliable.  It will be 
recalled that Suarez™ recollection of her last visit to the facility 
changed significantly over the co
urse of her testimony, without, 
however, in my judgment, under
mining her credibility as a 
witness in the salient features of her testimony. 
Finally, Beatrice Wetcher, president and sole owner of Belle, 
testified for Respondent.  In May or June 1995, she started work-
ing with her father-in-law, who 
was then president and owner of 
Belle.  On January 1, 1996, she succeeded him in these positions.  
By the end of the year 1995, Belle had completed a move of its 
facility from another location in Brooklyn, New York to its pre-
sent location, also in Brooklyn.  
While 80 percent of its business is 
bows and ribbons for Christmas trade, 20 percent is production of 

similar items for other holidays.  Wetcher described how Belle 
produces for a single client, Variety Accessories, Inc. which fi-
nances its operation and distributes its product under what she 
describes as a jobber and contractor relationship.  The owner of 
Variety is Rafael Etzion.  In addition to Belle, Variety employs 
another jobber (or manufacturer) in
 Guatemala.  Previously, Vari-
ety had its own plant in Haiti. 
In 1996, Variety, which maintains an office in Great Neck, 
New York, and a warehouse in New Jersey, to which the Belle 

produced products are shipped, had a studio department with three 
employees at Belle™s facility wher
e they create the bows, and the 
designs and patterns for the fabric.  As earlier noted, Variety also 
maintains a plant manager and assistant at Belle™s facility, de-
scribed by Wetcher as liaison between Variety and Belle on timely 
 BELLE KNITTING MILLS 95delivery of materials.  Testimony previously reviewed, describes a 
much more significant role for the manager, Bill Randall, in the 
management and day-to-day operation of Belle™s facility and in 
dealing with employees as to uni
on-related issues, particularly in 
the absence of Wetcher from the facility. 
Wetcher described approximately 20 separate departments, 
employing from 3 to between 100 and 200 employees, depending 
upon the time of year.  The floor people, in departments 13 and 14 
described as re-work, who fix bows, affix UPC labels, check qual-
ity, and perform other miscellaneous tasks, and where Suarez and 
Acosta were employed, fluctuates in size during the year between 
5 and 50 to 60, on the day shift (13) and between 1 and 15 on the 
night shift (14).  Wetcher describes the merrow/sewing depart-
ment 2 as providing finishing touches and decorations on ribbons 
and other materials, some containing two or three combinations of 
colors, and employing four or five women, and the slitting de-
partment 3 where large master roles of material are cut or slit into 
small sizes for further processing in other departments, and em-
ploying four to five employees, both on a single day shift.  
Wetcher spoke of a night shift, for merrow operators but did not 
specify a department number for it, and, as earlier noted, Polanco 
did not work nights. 
Wetcher described Reynaldo Polanco as the supervisor of the 
merrow department.  She also described Mike Persaud as a supervisor in charge of all of the machines.  As Wetcher de-
scribed it, Polanco was an expe
rt on the sewing machines and 
the women operators had been working with him for years.  

Polanco knew which machine was best for particul
ar material, 
whether cotton, velvet, silk, or
 plastic, and which operator 
worked faster on a particular fabr
ic.  It was Polanco™s job to get 
the order and to make sure it wa
s done as quickly as possible.  
Wetcher had a personal involve
ment and concern when mis-takes in stitching were made 
on expensive materials and on 
these occasions, sought an expl
anation from Polanco.  Al-though Wetcher disclaimed intere
st in learning which employ-
ees performed individual jobs, 
when sewing mistakes were 
made on materials, Wetcher would not suspend or fire the op-
erator, but she was aware that 
Polanco reassigned operators as punishment to complicated sewing of materials of multiple 
colors, such as creating American flag bows. 
The merrow department had 10 to 15 machines.  When an 
order could not be finished timel
y, Polanco would make certain 
operators work overtime or bring them in on Saturday or even 
Sunday, during August, as deadlin
es for delivery of finished 
products grew nearer. 
Wetcher denied that Polanco needed Raphael Hidalgo™s ap-
proval for working overtime, assigning overtime during the week 
or on weekends.  This was especially so, when only merrow op-
erations worked overtime and the slitting workers did not. 
When asked about Polanco™s responsibilities with regard to 
checking work and maintaini
ng order in his department, Wetcher noted all supervisors ha
ve these responsibilities, with 
Polanco having the added one of making sure the sewing ma-
chines are cleaned and functioning perfectly for his own shift and 
in preparation for the night-shift operation.  Wetcher did not dis-
tinguish this duty as usual to a me
chanic in relation to the machin-
ery or equipment under his control, that had only indirect relation 
to direction of employees.  It will
 be recalled that with respect to 
those operator assignments and reassignments which his machine 
responsibilities made necessary, Po
lanco previously testified at 
length to the degree to which he was required to clear all such 

operator related dealings with supe
rior Hidalgo.  In this connec-
tion I deem Wetcher™s conclusionary testimony relating to Po-
lanco™s independence from Hidalgo™s supervisory authority and 
control as unpersuasive and lacking in specificity when the de-
tailed testimony in this area supplied by Polanco remained un-
tested and unrebutted by Hidalgo who, as previously noted, was 
not produced as a Respondent witness. 
Wetcher acknowledged that she did not get involved in em-
ployee tardiness or absences, but claimed Polanco personally 
approved late arrivals or absenc
es occasioned, for example, by 
visits to a doctor, but without producing any written proof of 
the exercise of this authority.  As to vacations, while Polanco 
submitted employee requests for such leave (in all events, un-
paid), it was either herself or
 her assistant who approved or 
disapproved them.  In making such decisions, Wetcher sought 
Polanco™s input as to the production needs of the department 
before making her decision. 
Wetcher described two instances,
 when Polanco referred to 
himself as a supervisor, one in 1995 when he was approached 
by an organizer for another union outside the facility, in the 
presence of his wife, Janet Contello, supervisor of sample de-
partment, and Wetcher.  The othe
r occasion appeared to involve 
some bantering and the union in
cident involved an avoidance 
by Polanco of union involvement in the presence of the owner.  
I do not consider either significant or particularly relevant to 
the central issue of Polanco™s work status. 
At her exit interview with Polanco on December 17, when he 
disputed getting involved with 
the Union, Wetcher responded, 
ﬁ[Y]ou can™t tell me that because I just had a meeting and you 
made a comment about the Union during the meeting.  You 
were wearing a Union insignia or a hat, something with UNITE 
on it.ﬂ  She couldn™t have a supervisor sending the wrong mes-
sage to the employees, she needed a supervisor to explain to 
them why she was against the Union, and she couldn™t imagine 
anybody wearing a UNITE T-shirt doing that.  Although she 
agreed his work was excellent, and it was a difficult choice to 
make, it was not a good idea to have somebody who at least 
seems to be for the Union representing her interest. 
Wetcher also attributed remark
s to Polanco in which he ac-
knowledged that as a supervisor he would not be allowed to 
vote in the election.  I do not credit this testimony. 
Wetcher noted that all of her employees recommend other peo-
ple for employment and she tends to hire such people, after talking 
to them and determining where they can be fitted in.  When su-
pervisors recommend people she usually hires without really ques-
tioning or investigating because she trusts their recommendations.  
Although Wetcher noted half his family works for her, and she 
hired people he recommended, the record is unclear as to which 
family members, if any, Polanco recommended. 
All Belle employees are paid ho
urly or by the piece, except 
for Wetcher herself, Maria Wada, 
supervisor of department 1, which hand makes bows, Enrique 
Solis, supervisor of depart-
ment 8, the warehouse, and Rona
ldo Perez, supervisor of de-partment 10, shipping and receiving.  While all other supervi-sors punch timecards, they don™t need prior approval for over-
time.  It will be recalled that Polanco testified credibly that he 
did need and received such prior approval. 
Wetcher claimed Juan Hidalgo 
was supervisor of only the 
slitting department 3, days and Polanco supervisor of mer-
row/sewing department 2.  In 
1995, Hidalgo was paid $8 an 
hour after receiving a 25-cent increase, while Polanco was paid 
$7.30 an hour after receiving a 50-cent increase.  In 1996, Hi-
dalgo was paid $8.75 an hour, after receiving a 75-cent in-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  96crease, and Polanco was paid $8 an hour after receiving a 70-
cent increase.  In 1995, Hidalgo 
was listed as being in depart-ment 3, in 1996 in department 
99, set aside for supervisors.  
Polanco was in department 2 
in 1995 and department 99 in 
1996.  As to annual bonuses, Hidalgo received $250. In 1995 
and $400 in 1996.  Polanco re
ceived $300 in each of 1995 and 
1996.  His 1996 bonus was receive
d a week before his dis-
charge.  This comparison is inc
onclusive but does show a lower salary by 75-cent-an-hour and lower annual bonus by $100. for 
Polanco during the relevant period covered by this proceeding.  
And Polanco only received as much as $8 an hour by virtue of 
an extraordinary large (for him) wage increase of 70 cents an 
hour, in July 1996, the circumstances surrounding which he has 
previously described, in a priv
ate discussion following a meet-ing called by Manager Randall at
 which he solicited employee 
complaints and Polanco had expressed support for the Union. 
Of some additional significance here is the fact that in 1996, 
Michael (Mahendra) Persuad, Belle™s mechanic, was paid $16 
an hour and received $600 in bonus.  Against these figures, 
Polanco™s wage rate, half that 
of Persuad, shows an employee 
whose value as mechanic or even a highly experienced leader 
in the sewing department places him well above the hourly 
wages rates received by merrow 
operators, by at least $2 an 
hour above the highest paid merrow operator, but which is at 
the lowest rate paid supervisor
s listed in department 99, with 
Hidalgo 75 cents an hour above 
him, as well Julio Ortiz, $1.15 
an hour above him, at $9.25 per hour.  It is well to note that but 
for Polanco™s known union support,
 his hourly rate by Decem-
ber 1996 would have remained in the mid $7 range. 
Wetcher related the events early in the morning of December 
5, 1996, when Union Agents Lombardo and Acevedo presented 

her with a bargaining demand a
nd exhibited union authoriza-
tion cards to her.  Wetcher described the documents Lombardo 
pulled from his briefcase as quite a stack of cards, 2 by 2 on 
each page.  She went through them like leafing through a deck 
of cards.  Lombardo also took out another document, saying he 

had a contract here he would like
 to discuss.  Wetcher told him 
she was sorry, she would not talk to him and wouldn™t be dis-

cussing any contract today.  If he was interested in organizing 
her Company, he would have to take her to the NLRB and get 
an election date.  When Lombardo said that wasn™t necessary, 
he had more than 52 percent, she replied she wouldn™t take his 
word for it, and he would have to get the NLRB to tell her to 
have an election.  At this point, Lombardo put back the docu-
ment in his briefcase, took his coat and left.  After he left, 
Wetcher realized he had left the cards on her desk.  That day 
she took them back home with he
r and put them in the garbage 
room on her floor in her building,
 thereby disposing of them.  
Wetcher did not want to know who signed the cards and who 
didn™t sign them.  She didn™t want to start a witch hunt in her 

factory.  I credit Lombardo here that Wetcher commented in his 
presence about certain employees she did and did not recognize 
among the card signers as she flipped the pages. 
During her only prior experience with the NLRB, she had 
accompanied her father-in-law to the Board™s Regional Office 
at Region 29, sometime in 1995, when another union had filed 
a petition for an election, but wi
thout presenting cards to Belle.  
After an apparent private examin
ation of the showing of inter-
est against payroll, by the Board agent, he returned and told 
Wetcher and her father the petition had been withdrawn. 
Wetcher denied that she looked through the cards to see what 
the names were; she has since looked at some of the cards 
which were offered and received in evidence earlier in the trial.  
After discussing the matter with her father-in-law later the same 
day, Wetcher contacted her 
usual lawyer who recommended 
her present counsel who was retained, she believes, that day.  

Wetcher placed Luz Suarez, along with three current employ-
ees, among individuals who attended the December 16 Re-gional election conference.  The 
employees were Dilcia Rami-
rez, Cesare Romero, and Bernarda Hernandez.  In her presence 
the attending Board Attorney Sharon Chau or a union attorney 
consulted openly with Suarez to confirm the number of em-
ployees in the re-work department
.  An election was agreed on 
to be held on January 16, 1997. 
On her return to the facility 
at noontime, Wetcher called all 
her supervisors into the conference room.  She did not place 

Reynaldo Polanco at this meeting, contrary to the discredited 
testimony of Januario.  She told them she had just gone to the 
NLRB, there was a union trying to organize the shop and obvi-
ously they had enough signatures 
to warrant an election in a month.  She wanted them to get all their employees in the 
lunchroom.  Because of the lim
ited size of the room Wetcher 
met with departments in turn.  As soon as she mentioned the 

Board agent asking her to make a list of all the people, and with 
their correct addresses, employees became upset and asked 
questions as to what informatio
n would be acceptable.  Mention was made of telephone bills, pays
tubs, or mail addressed to and 
received by the employee. 
In justification for seeking proof of residence, Wetcher declared 
that addresses on file were incorrect, and, in conflict with her own 
supervisor Januario, stated she had ﬁan incredible amount of W-4 
back every year.ﬂ (Tr. 842.)  
It was Wetcher™s own idea to get 
proof of addresses.  She explained that Board Attorney Chau had 
asked for names and addresses of all people that were there the 
week before.  By the second week 
of December, it is apparent that 
very few seasonal employees were still on the payroll.  It is also 
clear that the eligible unit she had just agreed to for election pur-
poses, excluded seasonal employees, which was limited to all full-

time and regular part-time production, maintenance, and shipping 
and receiving employees. 
Wetcher continued to hold those other meeting with groups 
of employees on December 16, the last held for nightshift em-
ployees.  Polanco only attended 
the meeting which included his 
department.  When asked at on
e meeting, whether a green card 
was acceptable as a document to establish the address, Wetcher 
said no, it had no address on it. 
Wetcher could not recall any 
meeting she may have held 
with employees on December 17.  On December 18, Respon-
dent counsel Jerrold Goldberg
 addressed supervisors and Wetcher about the legal paramete
rs of preelection conduct.  
The facility was closing on Friday, December 20 to early Janu-
ary.  As Board Attorney Chau had sought the 
Excelsior
 list to 
be forwarded before the closing, Wetcher informed employees 

who approached her about turning in their identification papers 
on the 20th that it was too late, 
but she took no disciplinary 
action against them. 
Wetcher, denied discussing 
their union membership activi-
ties with any employees, except for Polanco when she fired 
him.  She denied directing any employees not to wear union T-
shirts which she acknowledged were being worn by employees 
in the week in which the representation election agreement was 
signed.  Wetcher was not asked, 
so did not specifically deny, 
Polanco™s attribution of comments critical of wearing union 
 BELLE KNITTING MILLS 97insignia.  She acknowledged, however, joking with employees 
that it wasn™t fair they didn™t bring her a union T-shirt. 
On either Thursday or Friday, December 19 or 20, she met 
again with groups of employees
 over the day to inform them 
that they could discuss the Union on their breaks, including 

lunchbreak, but she would not 
tolerate any union propaganda 
during work hours.  When employees asked why she was 
against the Union, Wetcher now testified, incredibly, and con-
trary to her remarks to Polanco during his exit interview when 
she informed him she could not countenance a prounion posi-
tion, that she told the employees at these meetings that she 
ﬁwas neither for or against.ﬂ (Tr. 950.)  She added, however, 
reverting to her true antiunion position, that she told them the 
idea of paying $5 or $10 [a] week in dues, to wind up getting 
what they already were getting 
was ridiculous.  This admission 
is consistent with  employee 
Ventura™s sworn statements de-scribing Wetcher™s statements 
made at employee meetings 
during this period.  Wetcher™s 
unpersuasive and, indeed, in-
credible testimony denying her hostility to union organization 
of her work force, as well as Polanco™s for more credible ac-
count of Wetcher™s statements 
made in discussions with him and to employees at meetings 
conducted in his presence, lead 
me to credit Polanco wherever their testimony conflicts.  In 
particular, I note here Polanco™s 
testimony at his exit interview 
when Wetcher told him she didn™t want him telling union peo-ple she had asked employees for immigration papers. 
As for employee complaints, while Wetcher heard employ-
ees voice workplace complaints in December and January, and, 
indeed, appeared to encourage their being voiced during the 
nion campaign, by taking notes 
and by explaining frankly that 
she would answer whatever questions they had at the meetings 
she called, she said she could not grant any benefits while the 
campaign was going on.  I find that both Randall, earlier, and 
during the December to January 
period, Wetcher, encouraged 
employees to present their gr
ievances and complaints and promised to resolve them.  The starkest evidence of this, but not 

the only evidence, is in the area of health insurance, where 
employees voiced dissatisfaction w
ith the lack of any health 
coverage and where Wetcher encouraged employee belief in 
Belle™s desire to provide such coverage provided it was within 
Respondent™s and the employees
™ financial means.  While 
Wetcher may have privately deci
ded to await the outcome of 
the election, she did not so info
rm the employees, but, rather, 
for example, when an employee admittedly had announced at a 
December or January meeting that providing health insurance 
would determine employee sentime
nt toward union representa-
tion, she responded that she ﬁwill try to do something to make 

you happy.ﬂ  This comment, attributed to Wetcher by Polanco, 
is credited.  Wetcher™s testimony that she responded ﬁthat had 
nothing to do with itﬂ (Tr. 957) is not credited. 
Wetcher also explained how the 
issue of plant closing come up during a January meeting held before the date of the origi-
nally scheduled election.  Empl
oyees asked what would happen 
in the case of a strike.  Wetcher replied she couldn™t talk about 
that because for the moment there was no union.  She also said 
she would never close the plant as long as her father-in-law was alive.  Wetcher explained that when employees then asked 

about the consequences of a st
rike, one employee noted that 
Rafael having this factory in 
Guatemala would probably take 
all the work and send it to Guatemala.  Wetcher testified her 
response was she couldn™t tell what Rafael Etzion would do.  
All she could tell them was, as long as she was in charge, she 
would do everything necessary to keep the factory open.  The 
answer would, of course, have been completely unsatisfactory 
to the employees, who knew that
 Variety™s decision about con-
tinued support for the jobber, whose financial and operational 
well being was completely depe
ndent upon it, was crucial to 

Belle™s continued existence.  They also knew that Variety had a 
plant in Guatemala.  Thus, Wetcher™s refusal to provide any 
positive response to their question about Variety™s intention 
was, in effect, tantamount to a veiled threat to close and to relo-
cate its operation.  Without a prom
ise or assurance of Variety™s 
continued necessary backing of 
its business, Wetcher™s promise to continue operations was a hollow and deceptive promise at 

best.  I find that Wetcher went further than her admission, and 
contrary to her denial of any threat to close, did, in accordance 

with Charles Ventura sworn affidavit received in evidence, 
threaten employees with a plant closure and a move by Rafael 
of Belle™s operation to Guatemala 
if the employees continued to 
support the Union and brought it into the facility. 
Wetcher testified also about the seasonal nature of her busi-ness.  While Belle works all year round, from January to April 
are usually very slow months.  
May and June workers start to 
pick up, by July and August they are in full production, and in 
September and October they are working full tilt to meet a No-
vember 10 delivery for all of the goods for Christmas.  Novem-
ber 1 to 15 is the time of the last delivery dates to stores.  Other 
testimony established that Belle delivers its products to Vari-
ety™s New Jersey warehouse. 
According to Wetcher, approximately 5 to 10 percent of sea-
sonal floor workers employed in departments 13 and 14 in 1995 
and 1996 were rehired the following year.  As Wetcher ex-
plained, if she knew employees from the year before, she was 
going to hire them rather than somebody she had never seen 
before.  These rehired employee
s had asked for jobs and she needed extra hands in that department.  It should also be re-

called that, as Januario testified, and, for example, in the case of 
Maria Hernandez, slots were al
so found for seasonal employees 
to remain employed after November
 15 or to be trained for, and 
reassigned to, othe
r departments. 
Usually, however, according to Wetcher rehires of floor 
workers in January or February are few, maybe one or two.  
This testimony appears to conf
lict with Wetcher™s previous 
estimate of 5- to 10-percent re
hires of seasonal floor workers and is not credited. 
Wetcher knew Luz Suarez as a general helper who worked 
from September to November and was then laid off with a group 
of 40 or 50 women the same day.  Suarez, whose testimony is 
credited, testified she was laid off with a group of eight employees 
on the date of her layoff.  She did not know if Suarez was support-
ing the Union then.  When asked if she was aware of Suarez™ 
attempts to become reemployed, Wetcher denied any personal 
knowledge and claimed no
 supervisor or secr
etary or receptionist 
advised her of Suarez™ interest.  She did not direct any supervisor 

or manager of Belle not to recall her because of union activities 
and was unaware of any supervisor or manager telling Suarez this.  
She also denied showing any of the cards Lombardo had left with 
her to any supervisors or manage
rs or informing them of the 
names of people who had signed cards.  In fact, an employee she 
rehired in 1997, Luis Ramirez, told her after his rehire, that he had 
signed a union card. 
At one meeting Wetcher had called of employees during the 
union campaign, a female employee had asked if there was a 
black list.  Later, she asked that employee™s supervisor what the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  98employee meant.  The supervisor said she had been told that 
Wetcher had a list of everybody who signed in the Union.  
Wetcher told the supervisor, ﬁ[Y]ou can tell her that such a list 
does not exist.ﬂ  Whether Wetcher™s response was true is open to 
serious question.  There is no question that Wetcher had such a list 
on the morning of December 5, 1996, when Lombardo and 
Acevedo left her office.  I have previously discredited Ortiz as a 
witness, in partial reliance on his devious and disparaging attempt 
to portray Acosta as a laid-off employee who gave up on any 
attempt to procure a return to Belle™s employment early in Janu-
ary, and in reliance as well on his failure to acknowledge his 
strong encouragement of both Suarez™ and Acosto™s return to 
work after the holiday closing, a
nd in the case of Acosta, during 
the closing while inventory was take
n.  Acosta™s testimony attrib-
uting to Ortiz knowledge of Acosto™s union card signing can only 
be based upon knowledge Ortiz received from Wetcher.  That 
Ortiz refers to a letter he read in the office and not to a list of 
names affixed to union cards is inconsequential.  What is signifi-
cant is that Ortiz saw his name, and, of equal significance, that 
contrary to Wetcher™s denial, she retained knowledge of that list 
and sought to use it against certain employees, even if, which I did 
not credit, she destroyed the list itself later on December 5.  I am 
not persuaded that the female employee who related to her super-
visor her knowledge of Wetcher™s retention of a list of union card 
signers would have received this information from Lombardo.  
The employee™s fear of a blacklist would far more likely have 
emanated from a supervisor such as Januario or Randall, who 
were motivated by an effort to limit employee union participation 
and blunt its organizing drive. 
By virtue of there credibility resolutions, I also find that, 
contrary to Wetcher™s denial
, she knew Suarez had signed a 
union card on December 5, 1996.  It is noteworthy that when 
Wetcher denied knowledge that Suarez had signed a card even 
by January or February 1997, she had to be reminded that 
Suarez appeared at the representation case conference on behalf 
of the Union on December 16, 1996. (Tr. 988.)  I also find, 

contrary to Wetcher™s denial, th
at she knew Melvin Acosta had 
signed a card and otherwise supported the Union before his 
layoff on December 16.  At no time did Wetcher address Ortiz™ 
offer to retain Acosta on the payroll during the shutdown or his 
promise to bring back Acosta, along with Luis Ramirez and 
Maria Hernandez within 2 w
eeks.  Hernandez, a known 
antiunion adherent, and Luis Ramirez, who by admitting his 
union card signing to Wetcher evidenced a confidence that any 
earlier union support would be overlooked because of a change 
of heart, were both brought back to work early in 1997.  Acosta 
was never recalled, before he obtained alternate employment at 
the end of March. 
During Wetcher™s testimony on
 behalf of Respondent, a 
document was offered and introduced in evidence detailing the 
names of various employees prev
iously laid off, who were 
recalled to work in early 1997, along with the names of other 
employees who were newly hired in
 this period.  As to those 
employees who were recalled, Wetcher testified that she relied 

on her supervisors to tell her of a need for additional employees 
and ﬁthen we would recall some
body that, you know, was laid 
off.  Or somebody had been on a leave of absence, and have 
come back to work and get back their job.ﬂ (Tr. 990.)  Wetcher 
noted that she also needed the same amount of new hires and 
directed Sandra Luna or the receptionist to contact applicants, 
mostly for bow making.  It was 
her intention not to recall any 
of those employees tested on bow making in November 1996 
who were not then retained.  Cl
early, Luz Suarez, had not been 
informed she was not eligible for recall at the time of her layoff 
and her credited testimony shows that her supervisor, Ortiz, 
considered her a superior worker with skills and aptitude war-
ranting recall.  Clearly, also, wi
thout the support of the owner, 
Ortiz was not going to hire her back and because of Suarez™ 

known union activity that support was lacking.  It will be re-
called that only during their last
 conversation did Ortiz for the 
first time inform Suarez when confronted with her claim of 

both others being recalled and ne
w employees being hired, that 
the matter of her return was out of his hands. 
In spite of Ortiz™ advice to both Suarez and Acosta that there 
was no available work for them, Respondent hired as least 22 
new employees between December 30, 1996, and February 6, 
1997, at least 10 as bow makers
, second shift, where employees 
do not make bows or operate bo
w machines, but rather attach 
ﬁlegsﬂ to premade bows, 3 as spooling operators, and 5 for 
shipping or warehouse.  Thus, even if Suarez, but not Acosta, 
was ineligible for recall as a bow machine operator, for which 
job four were rehired in this period, Suarez was available for 
these other jobs for which she was certainly eligible, had some 
limited experience and met minimum skill levels.  Yet, neither 
was considered for, or offered, these jobs ahead of new hires, 
and in spite of Wetcher™s clai
m to favor experienced seasonal 
workers over new ones. 
Belle also recalled12 noncard signers between January and 
February 18, 1997, as bow makers, cutter, spooling operator, 
and in quality control, without 
offering Suarez or Acosta the 
opportunity for such recall. 
Wetcher contradicted both Januar
io and Maria Hernandez when 
she denied that Hernandez had been tested in November 1996, in 

bow making.  Wetcher acknowledged that in that month Hernan-
dez was switched to the spooling 
machine, but that until January 
1997, or even later Hernandez was retained in the general working 
area.  Why Hernandez was not laid
 off and was retained as a gen-
eral floor worker doing general odds and ends around the factory, 

without having been subject to testing during a period during 
which almost all seasonal employees were laid off, was not ex-
plained by Wetcher.  The most reasonable explanation, and the 
one which I infer from th
e weight of the evidence is that Wetcher 
learned fairly early in the union campaign that Hernandez could 

be counted on to oppose the Union, refrain from signing a card, or 
assisting its organizers, and disclo
se to her knowledge of organiz-
ing activities.  It is evident that Hernandez was not the only such 

employee, but the facts surrounding her retention show the re-
wards available to employees who were prepared to emulate her, 
including Luis Ramirez. 
During her cross-examination, Wetcher confirmed that the 
merrow department had 10 to 15 sewing machines, among the 
four to five operators.  Each operator can handle three to four 

machines at a time, and they basically use the same machine 
everyday.  Usually, when they come in the morning they™ll go 
to the machine that they usually work on.  All of the machines 
are not the same type and each performs the same functions, 
although some are newer then others.  There is also a night shift for merrow operators.  Work not completed at night is left next 
to the machine when the operator on that machine comes to 
work in the morning and the day operator picks up from where 
the night operator left off.  Merrow operators are paid by the 
piece.  The only repairs they ar
e authorized to make on their 
own are to replace broken needles. 
 BELLE KNITTING MILLS 99Wetcher testified that in Mike
 Persuad™s absence, when a 
machine, such as a spooling 
machine broke down, it was not 
repaired by anyone else, such as Reynaldo Polanco, during 
Polanco™s employment.  Such te
stimony appears to contradict 
not only Polanco™s but Januario™s 
testimony, and is not believ-
able, given Polanco™s long standing functioning and expertise 
in Belle™s operation and the uninterrupted production needs of 

Respondent. Wetcher also testified on union cross-examination that if the 
need arose, Belle supervisors gave out warning notices to em-
ployees.  Also, from time to tim
e, supervisors provide evalua-
tions of the employees under them, which include such matters 
as weighing employee reli
ability or tardiness.  Supervisors also 
submit production reports, for example, in the bow machine 
department, listing by name, the production by style produced 
in that department by each employee for a given day.  Yet, 
Wetcher acknowledged, Polanco 
had not ever evaluated any 
employee and she had no such evaluations in the office.  Nei-
ther could she recall Polanco making any verbal reports to her 
concerning the work performance of merrow operations.  Nei-
ther had Polanco ever submitted to her a warning about an em-
ployee.  Polanco had submitted to her office, every morning, 
production reports, based on information written down and 
supplied to him by the operators
, of the quantity of rolls of 
materials which were sewn and finished, and the styles of each 

such roll of materials the prior day, as these reports from the 
basis of their payment by the piece. 
As to overtime assignments
, while Wetcher acknowledged 
that the supervisors signed off on timecards when employees 
worked overtime, she initially 
could not answer whether Belle 
had in its possession any timecards 
initialed or signed off on by 
Polanco other than the one card
 of employee Nancy Barias.  
And later she agreed Belle had no such timecards.  It is clear 
that the only such timecard in its possession and which it intro-
duced was that of Barias.  And that card did not deal with au-
thorizing overtime, but, rather, with signing in one day on the 

morning shift. 
Wetcher also commented that although she was familiar some-
what with unions previously and based on her experience with the 
abortive union effort to organize 
Belle in 1995, she was still un-
aware of the legal parameters of comments she could make to 
employees on December 16, when she addressed them that after-
noon after returning from the Labor Board.  It will be recalled that 
Wetcher had been accompanied by Respondent counsel when she 
attended the Board conference that
 morning and also testified she 
retained labor counsel on December 5 after the Union™s demand 

for recognition that morning. 
Wetcher disclosed that early 
in January 1997 Belle was em-
ploying 150 to 170 workers.  Her regular work force varied 
between 100 and 170 employees, 
while seasonal employees 
laid off in November exceeded 100.  One date that month, 
Wetcher let go 60 employees.  As previously noted, the laid-off 
seasonal employees were not included in the 
Excelsior
 list sup-plied to Regional 29 of the Board as they had no expectation of 
recall.  Nonetheless, some of the laid-off seasonal employees 
were recalled early in the new year in 1997. 
Respondent offered a final witne
ss to testify to Polanco™s al-
leged supervisory status.  Wanda Pechardo had previously 
worked for Belle in 1993.  At that time, from April or May to 
August 1993, when Polanco changed shifts, she had operated 
merrow and Singer sewing machines on the shift from 7 p.m. to 
7 a.m. under Polanco.  She desc
ribed her supervisor as being 
Polanco.  The then-manager, Pat Park, who worked in the of-
fice informed her that Polanco, who had come into the office 
and helped her fill out her app
lication, was her supervisor.  
Polanco and the girls, the othe
r machine operators, showed her 
what to do.  Polanco also gave them their work at the beginning 
of the shift.  It was always the same work, but if she had any 
questions, Reynaldo answered them for her.  Reynaldo also 
picked up the operators™ timecards. 
Pechardo explained that unlike the Singer machine, which 
does sewing on the fabric alone, the merrow machine also 
sewed the corners or the edges of the fabric.  At that time, in 
1993 she operated the singer machine every night, and the mer-
row, one or two times a week.  Polanco was already on duty 
when she arrived at work, and sometimes left work with the 

night operators who numbered four.  He was in charge of clos-
ing the factory or turning over the factory to the day-shift per-
sonnel.  If the operators had to leave early, before the end of 
their shift, Polanco locked up the plant. 
Pechardo knew her assignments, the material she worked on 
was generally sitting by
 her machine, put there by Polanco, and 
it was always more or less the sa
me type of work that she had 
to do, whether it was on the Singer or merrow machine. 
Pechardo testified with the aid of
 a Spanish interpreter.  During 
her cross-examination by union counsel, Pechardo was referred to 
an affidavit she had provided to Respondent counsel a month 
before her appearance as a witn
ess on December 13, 1997.  The 
English translation of her affidavit, taken in Spanish states, in part, 
ﬁThe first week I was hired, I was introduced by the manager Pat 
to my supervisor, Reynaldo Polanco.  Polanco was the person who 
would be my supervisor.ﬂ  Now, during her testimony during 
union cross-examination of her, she stated as she had in her affi-
davit that in the office, Polanco helped her fill out her application.  
But, she now noted that, it was later that same week (after she was 
hired) Park introduced Reynaldo as her supervisor from 7 in the 
evening until 7 in the morning.  I 
find that this testimony consti-
tutes a clarification of her affidavit and is not in direct conflict 
with it, and, even it was, it constitutes a minor inconsistency insuf-
ficient to impeach her testimony. 
However, comments about this te
stimony are in order.  The 
period of time presented covered the time some 3 years prior to 
the events in this proceedi
ng, when Polanco had been 
reassigned to the night shift to handle problems arising with the machines on that shift.  During the relevant day-shift period in 
late 1996, not only was the plant manager on duty, but so were 
Hidalgo, and Januario, among ot
hers.  Thus, any extra respon-
sibilities Polanco undertook or assu
med by virtue of his being 
the sole individual in his depart
ment with seniority and superior 
skills were not evident or assumed by him 3 years later.  Fur-

ther, the testimony does not spell out an assumption by Polanco 
of supervisory functions where he exercised supervisory au-
thority with independent judgm
ent on behalf of management and not in a routine manner.  I am also inclined to credit Po-

lanco™s own description of his duties performed on the night 
shift.  I thus conclude that Pechardo™s testimony provides little 
aid in resolving the question of Polanco™s status during the 
much more relevant time frame. 
Analysis and Conclusions in CA Cases and Objections  
in Representation Case 
Based upon the credibility resolutions I have made, I conclude 
that Wetcher engaged in the conduct
 interfering with, restraining, 
and coercing employees in the exercise of their Section 7 rights 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  100alleged in the amended consolidated complaint.  The pattern of 
conduct attributed to Wetcher in December 1996, had its antece-
dents in the prior summer.  Although conduct engaged in at that 
time may be outside the  10(b) period, and certainly was not al-
leged as violations, it can be reviewed to shed light on the nature 
of Belle™s unlawful activity within the  10(b) period, and, as well, 
during the critical period following 
the Union™s filing of its repre-
sentation petition on December 6, 1996. 
In July 1996, prior owner Jack
 Wetcher and Manager Bill 
Randall met with employees afte
r the union campaign had got-
ten under way to learn what work issues were bothering the 
employees and to seek to assure them that their wage and piece 
rate gripes would be studied 
and that on Beatrice Wetcher™s 
return their protests over the la
ck of any health insurance pro-

tection would receive her highest priority. 
I conclude that it was not 
until the union drive in mid-1996 
that Belle renewed its efforts to obtain such insurance  While 
Wetcher had received proposals, 
as recently as April 1996, the 
costs were too high and I also conclude, the urgency was lack-
ing.  While the rates she received in December 1996, were 
lower, Wetcher was not prepared
 to act until two separate 
events transpired.  One was the complaints voiced by two em-

ployees at December and January
 meetings attended by many 
of them.  At the first, on her return from executing an election 
agreement, an employee complained that Randall™s 6-month-
old promise of health insurance was still unfulfilled.  Wetcher 
said she would try to make him happy.  At the second, either 
raised in December or January 1997, a second employee ex-
pressed the opinion that if the Company provided health insur-
ance for the employees, employee need for the Union would 
evaporate.  These comments coul
d not have been made in a 
vacuum.  Employee witnesses 
have shown how Wetcher sought 
to convince the workers to express their concerns and their 
complaints and sought to assure them that Belle was sympa-
thetic and responsive.  The mo
st important issue was health 
care, and Wetcher now had the motive and the means to satisfy 
the most significant employee concern at a time when union 
representation of her work force 
was her most serious concern. 
Since the election was scheduled 
to be held within weeks of 
these employee utterances, Wetche
r could afford to wait for its 
results.  But when Wetcher learned of its cancellation, she imme-
diately chose to offer and grant a most significant employee 
benefit directly in the face of a union charge that her prior prom-
ise of such a benefit interfered with employee free choice.  While 
Wetcher did not know how long th
e election would be delayed, 
her choice here, represents a risk taking of large proportions. 
By offering, and then immediately the day following the elec-
tion™s cancellation, granting the 
benefits which most concerned 
her employees, Wetcher was demonstrating the Employer™s power 
and authority to determine the conditions of their employment 
without any input from or consideration of the Union™s status as 
the petitioner to represent her employees in such matters.  Without 
coupling any mention of the union 
in her announcements or in the 
meetings she set up for her employees to meet with the HIP sales 

agent, Wetcher was nonetheless demonstrating to her workers that 
the Union™s role was meaningless 
in setting their terms and condi-
tions of employment. 
Wetcher™s illegal intent here  is buttressed by the evidence 
that she was aware that the plan she was offering her employees 
lacked any hospital or catastrophic care, and that employees 
would have to share its costs, in some instances, the major 
costs, and which costs employees over time ceased to continue 
to bear, and further, that the premium would increase by July 
1997, and yet she was willing to im
plement this medical plan in 
the midst of a contested election campaign. 
I have no hesitancy in concluding that the offer and grant of 
this benefit was reasonably ca
lculated to impinge upon her 
employees™ freedom of choice, 
NLRB. v. Exchange Parts
 Co., 375 U.S. 405 (1964); Medo Photo Supply Corp. v. NLRB
, 321 
U.S. 678 (1944); Barnes & Noble Bookstores,
 237 NLRB 1246, 
1251 (1978). Respondent argues that its sear
ch for health insurance, pre-
dating the organizing drive, privileges its promise, and grant of 
the benefit on January 17, 1997. 
 However, Respondent never 
made a firm decision to offer su
ch a plan, nor made a serious 
concerted effort to obtain one until the union drive was under-
way.  Neither had employees been previously informed as a 
group as to Wetcher™s efforts to obtain such coverage, nor had 
she sought to determine what co
verages were most desired by 
the employees or what insurance they could jointly afford.  The 
timing of Wetcher™s announcement, coming as it did in the midst of a contested election campaign and shortly after em-
ployees had provided Wetcher with information assuring her of 
a strong and a probably successful weapon to defeat the union, 
permits, even warrants, an in
ference of improper motivation 
and improper interference with em
ployee freedom of choice, to 
be drawn, particularly absent a showing of some legitimate 
business reason for acting at the time.  See 
Elston Electonics 
Corp., 292 NLRB 510 (1989), and 
Litton Industrial Products, 221 NLRB 700, 701 (1975), enf. denied 543 F.2d 1085 (4th 
Cir. 1976).  I reject Respondent™s claim that the time limitation 
on an offer of an inadequate health insurance plan provides 
such a legitimate business reason.  That Wetcher herself under-
stand the limited time offer of th
e HIP plan failed to provide 
cover for her conduct, was made
 abundantly clear in her com-
ments to the employees made after offering the plan, that they 
no longer needed the Union because we already offered them 
health insurance.  Thus, I conc
lude that Respondent has failed 
to show by objective evidence 
that it would have made the 
same grant or announcement of benefit had the union not been 

present. 
By soliciting employee grievances during her December 
meeting with employees, and thereby implicitly offering to 
correct them, Wetcher was further demonstrating to her work-
ers that they had no need for union representation.  See 
Forrest 
City Grocery Co
., 306 NLRB 723, 729Œ730 (1992), and Springfield Jewish Nursing Home
, 292 NLRB 1266, 1274Œ1275 (1989). I conclude that Wetcher informed her workers early on her 
return from the election conference that she needed proof of 

residence to supply the Board and that proof would be satisfied 
by immigration documents.  More
 than one credited witness 
referred to immigration papers, so
cial security papers, and even 
green cards.  For employees on the lowest rung of the economic 
ladder, foreign born and lacking citizenship, the mention of 
coming forward with such documents can be troubling indeed.  
Nothing in the Board™s procedures requires proof of an address 
or residence.  The record also shows that Belle had no problem 
in satisfying its 
Excelsior
 obligation from among its regular work force, and by December 16 very few seasonal workers 
who created the problem of maintaining up to date addresses 
with Belle were still employees.  Thus, Wetcher™s expressed 
concern was a fiction and shielded an effort to spread fear 
among her workers while ostensibly
 seeking to satisfy a neutral 
 BELLE KNITTING MILLS 101governmental requirement.  Acco
rdingly, I conclude that 
Belle™s requirement to produce immigration papers interfered 
with employee rights under Section 
7 of the Act.  Implicit in 
Wetcher™s request for immigrati
on papers is the threat that, without them, employees who ma
y have concerns about their 
documented status could face possi
ble arrest and deportation.  
Indeed, Polanco credibly attributed to Wetcher a response to an 
employee™s inquiry as to what would happen if he didn™t have 
his papers, that she was sorry, 
she would have to let him go.  
And Ventura corroborated Polanco when he noted that Wetcher 
also told concerned employees 
that employees didn™t realize 
what it meant to bring in a union and that asking for papers was 
just the first step.  Wetcher also expressed concern to Polanco 
about his reporting to the Union her directions to employees 
regarding immigration documents, during his exit interview on 
December 17. 
Ortiz™ December 16 demand to Acosta to produce ﬁpapersﬂ 
and to bring the ones Acosta had,
 including his social security 
and birth certificate, to the office for copying, likewise inter-

fered with Acosta™s right to remain free of similiar intimidation. 
The law is clear that undocumented aliens fall within the statutory definition of ﬁemployeeﬂ under the Act.  
Sure-Tan Inc. v. NLRB, 
467 U.S. 883 (1984).  Similarly, any threat to 
report such employees to the Immigration and Naturalization 
Service because they selected the Union as their representative 
constitutes an act of intimidation and coercion under the Act.  
Impressive Textiles, 
317 NLRB 8, 13 (1995); 
CKE Enterprises
, 285 NLRB 975, 989 (1987). 
The General Counsel witnesses agree that by the next meet-
ing Wetcher called of employees in December to discuss the 
union campaign, she informed them that she was not seeking 
immigration documents but only pr
oof of their resident address from such documents as a utility bill, or letter addressed to 
them and the like.  Wetcher™s 
change of position, however, 
without more, does not shield Belle from bearing the conse-
quences of her unlawful intimidating conduct.  As Board law 

make clear, a Respondent™s di
savowal of unlawful conduct, 
must be timely, unambiguous, specifi
c in nature to the coercive 
conduct, and free from other proscribed conduct.  There must 
also be adequate publication of the repudiation to the affected 
employees, no proscribed conduct must take place after the 
publication, and assurance must be
 given to the employees that 
their employer will not thereafter interfere with the exercise of 

their Section 7 rights.  Passavant Memorial Area Hospital, 
237 NLRB 138, 138Œ139 (1978).  Belle™s conduct here failed to 
satisfy any of these standards.  See 
Sam™s Club,
 322 NLRB 8, 9 
(1996). I have previously found that 
Wetcher, both impliedly and di-
rectly, informed employees at a December 1996 meeting, that if 
the Union came in, she would cl
ose down.  Rafael (Etzion) 
would move the operation to Guatemala where it presently 
operated, and the employees would 
lose their jobs.  I have al-
ready noted in Wetcher™s statement at a December meeting in 

response to an employee inquiry as to what would happen if she 
didn™t have immigration papers, ﬁt
hat I™m sorry; I got to let you 
go.ﬂ  At this or another December meeting, Wetcher, again 

speaking about producing immigration documents, said the 
employees did not realize what 
it meant to bring in a union, asking for papers was just the first step. 
In a meeting held in December or January, after soliciting 
employee grievances, Wetcher told employees that with the 
Union in the shop, they would have to remain in their work 
areas because the Union was very strict. 
Each of these statements constitutes an act of interference, 
with the Section 7 rights of employ
ees.  Threats of plant closure 
are among the most flagrant threats which an employer can 

make to adversely influence employee union involvement and 
commitment.  See 
NLRB v. Gissel Packing Co., 
395 U.S. 575, 
611 fn. 31 (1969).  They graphically demonstrate the futility of 

continued union support.  
Almet, Inc., 
305 NLRB 626 (1991); 
Minnesota Boxed Meats, 282 NLRB 1208 (1987).  Each of the other statements manifests other acts of interference, by threat-
ening unspecified acts of repris
al and promising more onerous 
working conditions. I have previously described 
Respondent™s solicitation of 
grievances which, as engaged 
in by Belle during a union cam-
paign, constitutes an implied promise to remedy the grievances, 
Gurley Refining Co., 
285 NLRB 38 (1987), and to do so, in 
particular, if the employees abandon their union membership 
and support, Columbus Mills, 303 NLRB 223 (1991); 
El Ran-cho Market, 235 NLRB 468 (1978). 
I have previously found that Wetcher questioned Polanco 
closely about his union involveme
nt and expressed her strong 
antipathy to employees wearing uni
on T-shirts in the facility.  
While both these activities would constitute independent viola-
tions of Section 8(a)(1) of the Act, I recognize that my conclu-
sion on the merits of these complaint allegations is dependent 
upon my determination of Polanco™s status as an employee 
under the Act.  I conclude that he is a statutory employee and 
accordingly, also conclude that Respondent violated the Act in 
these two respects by virtue of
 Wetcher™s inquiries and state-
ments made during Polanco™s exit interview. 
As to Polanco™s status, I conclude that at all times material 
he has been a statutory employee
 and not a supervisor as de-fined in Section 2 (11) of the 
Act.  Under Section 2(11) a su-
pervisor is defined as: 
 any individual having authority, in the interest of the em-

ployer, to hire, transfer, suspend, lay off, recall, promote, dis-
charge, assign, reward, or discipline other employees, or re-
sponsibly to direct them, or to adjust their grievances, or 
effectively to recommend such action, if in connection with 
the foregoing the exercise of such authority is not of merely 
routine or clerical nature, but requires the use of independent 
judgment. 
 As noted by Administrative La
w Judge Jesse Kleiman with 
Board approval in 
Chicago Metallic Corp.
, ﬁIn enacting Sec-
tion 2(11); Congress emphasized its
 intention that only truly 
supervisory personnel vested wi
th ‚genuine management pre-rogatives™ should be considered
 supervisors and not ‚straw bosses, leadmen, set-up men an
d other minor supervisory em-
ployees,™ﬂ citing S. Rep. No. 105, 80th Cong., 1 § 4 (1947). 273 
NLRB 1677, 1688 (1985), affd. in relevant part 794 F.2d 527 
(9th Cir. 1986). 
The Board has described its own duty in determining such 
status as deciding in each case whether a preponderance of the 
evidence shows that an employer has in fact delegated supervi-
sory authority to each employee
 claimed to be a supervisor.  
Often the Board must differentiate between the exercise of 
independent judgment and the routine communication of in-
structions.  In McCullough Environmental Services
, 306 NLRB 565 (1992), the Board, in making this judgment, on remand of 

this issue from the U.S. Court of
 Appeals for the Fifth Circuit, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  102concluded, on facts close to those in the instant case, that the 
lead operators instructions to the operators were routine and did 
not involve the use of significant 
discretion.  As the lead opera-
tors exercised little meaningful
 control over the operators per-
formance, the Board held that they were not supervisors and 
reaffirmed its original Decision and Order in that case. 
The Board has also noted that the mere inference of inde-
pendent judgment without specific support in the record cannot 
be sustained.  Sears, Roebuck & Co
., 304 NLRB 193 (1991); 
Quadrex Environmental Co.
, 308 NLRB 101, 102 (1992). 
It is evident that in spite of Respondent™s general assertion, 
Polanco performed none of the functions set forth in the defini-

tion, with respect to either 
making personnel decisions regard-ing employees, or effectively recommending such action.  
When Respondent sought to place substantial reliance on Po-
lanco™s writing in a starting time and initialing it on an em-

ployee™s timecard is establishing his authority to approve or 
effectively recommend an employee™s worktime for receipt of 
wages, the facts showed no such authority, and indeed, resulted 
in a reprimand for exceeding his authority by taking the liberty 
to initial a card at the employee™s request.  No other timecard 
was produced and no other proof was offered of Polanco™s 
approval of employee overtime, work reports, written warnings 
or evaluations, although Polanco 
himself referred to a number of specific instances of employee 
discipline in which he played 
a limited role, in one instance of communicating information 
only, without having any role in recommending or even advis-
ing on discipline. 
Polanco™s own testimony was de
tailed and straight forward 
in describing his function and much of his time spent as a me-
chanic, seeing to it that the sewing machines were in good 
working order around the clock.  Polanco™s control was over 
machines and equipment, and he
 had little or no authority over 
employees, what direction he ga
ve employees were made with 
the approval and on the authority of
 the supervisor to whom he 
reported, Juan Hidalgo, and were
 uniformly routine in nature.  
The sewing operators were seasoned, experienced, technicians, 
operated the same machines daily, and knew their work tasks 
and went about them without any exercise of independent au-
thority over them by the mechanic in their department. 
That Polanco was called upon from time to time to report 
machine breakdowns and even their human causes did not ele-
vate him as the authority who 
determined that any operators 
should be disciplined and how.  Wetcher spoke of Polanco™s 
authority to assign operators who acted carelessly or who 
caused machine stoppage to difficult assignments.  And Janu-
ario described Polanco™s ability 
to match fabric, machine, and 
operator.  As to the former exercise of authority, Wetcher™s 

testimony lacks any specificity 
and cannot be judged credible, 
and even Polanco agreed that Hidalgo as the supervisor of sew-
ing and slitting accepted his recommendations as special as-
signments, which I conclude, de
rived largely from Polanco™s 
lengthy familiarity with the fabric, machines, and operators as a 

skilled and experienced mechanic rather than from any exercise 
of supervisory authority on his part. 
Significantly, two persons, one, 
Supervisor Hidalgo, and the other, Plant Manager Randall, who could have clarified this 
matter or who could have disput
ed Polanco™s detailed account 
of his mechanical overseeing and limited lead role in his de-
partment, and both of whom we
re under Respondent™s control, 
were not deposed by it as witnesses.  The inference is accord-

ingly warranted, and is drawn by 
me that the testimony of Hi-
dalgo and Randall would have been adverse to Respondent.  
International Automated Machines
, 285 NLRB 1122 (1987), citing 2 Wigmore on Evidence
 § 296 (1940); McCormick on 
Evidence
, § 272 (3d ed. 1984).  See Greg Construction Co., 
277 NLRB 1411 (1985). 
While Belle contended Polanco checked the quality of the 
work of the operators, it is apparent that this information was 
part of, and incidental to, Polanco™s primary responsibility to 
maintain the machines in good working order, and did not su-
persede the authority of Mary 
Porada, the quality control em-
ployee, who was responsible fo
r checking the quality of the 
finished product. 
As to certain secondary indicia 
of supervisory status, for ex-
ample, Polanco™s pay, attendanc
e at supervisory meetings, and 
his own characterization of his 
status, they either supported 
Polanco™s employee status (pay) 
were not established by a pre-
ponderance of the evidence (atte
ndance) or were deemed not 
credible (self-evaluation).  Significantly, the only employee 
Respondent called to testify to
 Polanco™s alleged supervisory 
status, related events 3 years 
before under circumstances differ-
ent from the events in 1996, and even so, were inconclusive.  
That Polanco was probably the highest authority in the plant on 
the night shift and assumed func
tions related to that status 
hardly establishes supervisory authority.  
McCullough
, cited 
supra at 566.  In any event, se
condary indicia themselves are 
not controlling.  
Bay Area Los Angeles Express
, 275 NLRB 1063, 1080 (1985), and Memphis Furniture Mfg. Co., 
232 
NLRB 1018, 1020 (1977
).  And higher pay is of no legal sig-
nificnce in establishing supervisory status. 
 First Western Bldg. Services, 309 NLRB 591 (1992).  Since the receipt of his last 
raise was especially large, and 
given to him directly by the 
plant manager under circumstances showing it to have been a 
grant of benefit to influence Po
lanco to cease his union leader-ship role, his receipt of higher pay than operators in his depart-

ment can surely be s
ubstantially discounted. 
I conclude that the record fail
s to show that Polanco had au-thority to use independent judg
ment in performing supervisory 
functions in the interest of 
management, and thus was not a 
2(11) supervisor under the Act. See 
Ryder Truck Rental, 
326 
NLRB 1386 (1998). 
Having concluded that Polanco was at all times material an 
employee under the Act, not onl
y did Respondent violate Sec-
tion 8(a)(1) by Wetcher™s interr
ogation of him about his union 
activities and her discouragement, an particular, of a union 
activity of wearing union T-shirts 
at the facility, but it is also 
clear that Polanco™s discharge wa
s a discriminatory act in viola-
tion of Section 8(a)(1) and (3) of the Act.  
Victoria Partners, 
327 NLRB 54 (1998).  Wetcher admitted that his strong union 

support, indeed, his leadership role among employees in this 
regard, was the substantial motiva
ting factor in her decision to 
discharge him.  By also expr
essing her high regard for Po-
lanco™s qualities as an employee, and that of his family member 
still employed, to the extent of stating he could probably return 
as an employee after an employer success in the representation 
election, Respondent has failed
 to show, that Polanco would have been discharged even if he had not engaged in protected 
activity.  
Wright Line, 251 NLRB 1083, 1089 (1980), enfd. 662 
F.2d 899 (1st Cir. 1981), cert
. denied 455 U.S. 989 (1982); 
Director, OWCP
 v. Greenwich Collieries,
 512 U.S. 267 (1994). 
I also conclude that the General Counsel has shown by a 
preponderance of the evidence that Luz Suarez and Melvin 
Acosta were each discriminatori
ly denied recall to Belle be-
 BELLE KNITTING MILLS 103cause of their union membership and activity, and additionally 
in the case of Suarez, because she gave testimony under the 
Act. 
Respondent™s antiunion animus has been established strongly in 
the record.  Wetcher™s threats, 
promises, offers to resolve com-
plaints and to provide health insu
rance and providing health insur-
ance and the like all demonstrate the degree to which Belle was 
dedicated to squashing the union 
drive and retaining Belle as a 
union free jobber.  Particularly reprehensible was her threat to 

close the facility and have all of the production performed for 
Variety in Guatemala.  Such rigo
rous hostility left little room for 
dedicated union adherents in Belle™s world. 
It is apparent that both Suarez and Acosta were favored em-
ployees, that is favored by thei
r immediate Supervisor Ortiz.  
Januario™s biased, tailored, and 
implausible testimony shows he 
was prepared to do whatever was necessary to maintain Belle™s 
union-free status.  On the other hand, Ortiz™ discomfort with his 
role in enforcing Wetcher™s an
tagonistic policy was best illus-
trated in his avoidance of dire
ct responses to both Suarez™ and 
Acosta™s entreaties to return 
them to work in the new year. 
In the case of Suarez, the strong evidence of disparate treat-
ment toward her and in favor of Maria Hernandez, a known 
antiunion employee, must be gi
ven its appropriate weight.  I 
have also found that, contrary to
 her denial, Wetcher knew that 
Suarez and Acosta had signed union authorization cards.  It is 
also apparent that the conduc
t of both Suarez and Acosta, 
among other employees, in consor
ting with union organizers on 
the street outside the facility were well known to Wetcher from 
her own witnessing of such events as well as the reports of 
Maria Hernandez, among other employ
ees.  It is well to recall 
here Wetcher™s statement to Polanco at his exit interview that 
she had heard that he was signing up employees for the Union 
and leading the union organizing drive.  Further, she knew that 
Suarez was a dedicated union advocate through her presence 
and assistance rendered to the Union at the December 16 elec-
tion conference.  I conclude th
at such conduct branded Suarez 
as an employee who would not be
 considered for recall during a 
time frame when Belle sought out new employees and brought 
back interested laid-off employees for jobs that Belle knew 
Suarez was capable of performing. 
Respondent™s treatment of both of themŠdenying their re-
callŠstands in stark contrast to the degree to which their common 
supervisor deemed them superior workers who would surely be 
returned to Belle™s payroll no la
ter than mid-January.  The first 
evidence of Acosto™s loss of favor occurred when he was denied 
retention during the inventory closing in spite of Ortiz™ promise to 
him.  Ortiz clearly lied when he s
ought to fabricate an early Janu-
ary visit by Acosta to bid goodby and drop his interest in seeking 

recall.  This fraudulent account is finally explained in Acosta™s 
credible account of Ortiz™ explanation of his discriminatory treat-
ment on Acosta™s last visit to 
the facility in February.  Ortiz™ 
statements at the time constitutes both an unlawful threat violative 

of Section 8(a)(1) as well as proo
f of Belle™s unlawful motivation 
in denying Acosta his recall.  While no such statement of explana-

tion was made to Suarez it is clear that Belle™s discriminatory 
motive applied to her as well. 
Contrary to Ortiz™ statements made to both Suarez and 
Acosta, the report Suarez rece
ived through Hernandez, the 
presence of new and old workers seen by Acosta on a visit to 

the facility, and the payroll records received in evidence, all 
support the conclusion that employ
ees were recalled and newly 
hired for positions as bow mach
ine operators, bow makers, and 
spooling machine operators, and to
 perform related duties, in-
cluding 12 recalled employees, 
none of whom had signed a 
union authorization card in the period January 1 to February 18, 
1997. Acosta similarly was denied recall to any of these depart-
ments, or to warehouse or shipping, even though many of these 
jobs required minimal training and new employees were hired 
instead, in spite of Wetcher™s announced preference for experi-
enced employees with prior service in Belle™s employ. 
I also thus conclude that Re
spondent has failed to demon-
strate that either Suarez or Ac
osta would have been denied 
recall absent their engagement in protected activity.  
Wright 
Line, 
cited
 supra. Finally, as to the 8(a)(4) alle
gation, Respondent Belle argues 
in its brief that Suarez™ mere appearance at the NLRB hearing, 
without testifying, does not come within the purview of activity 
protected by that Section of th
e Act.  Respondent relies, im-properly, on 
NLRB v. Scrivener,
 405 U.S. 117 (1972).  That 
decision, to the contrary, stands
 for a broad and expansive read-
ing and construction of Section 8(
a)(4).  As the Court reasoned, 
protecting employees during the i
nvestigative stage as well as 
in connection with the filing of a 
formal charge or the giving of 
formal testimony comports with the objective of that section.  
Thus, representation proceedings,which are of a nonadversarial 
character, receive the identical protection under Section 8(a)(4), 

see, e.g., 
Specialty Steel Treating, 279 NLRB 670 (1986).  
Complete freedom is necessary to prevent the Board™s channels 

of information from being dried up by employer intimidation of 
prospective complainants and witnesses.  
Scrivener, supra at 
121Œ122.  Similarly, the Court noted that Board protection 
should not turn on the vagaries of the selection process or other 
events which have no relation to th
e need for protection.  Id. at 
2589.  In accord:  
Scranton Lace Co.,
 294 NLRB 249, 253 
(1989).  Here, the hearing turned into negotiations leading to a 
Stipulated Election Agreement.  Suarez was thus not called on 
to testify for the petitioner, but her assistance rendered to the 
petitioner was noted nonetheless. 
As previously noted, the Objections 1 through 4 were con-
solidated with the instant unfair labor practice proceeding.  
Each of the objections tracks allegations contained in the con-
solidated complaint.  Objecti
on 1 alleges the provision for the 
health insurance plan and other benefits to discourage union 
activities.  Objection 2 alleges the discriminatory lay off and 
refusal to recall union activists, including Acosta and Suarez, in 
retaliation for their union activities.  Objection 3 alleges the 
unlawful threats to discharge and to produce immigration pa-
pers.  Objection 4 alleges the 
discriminatory discharge of 
Reynaldo Polanco.  I have now found that Respondent has 
committed a series of unfair labor practices, among them sev-
eral which are identical to the objections with which they have 
been consolidated.  One change 
is that the consolidated com-
plaint does not allege and I have
 not concluded that the layoffs 
of Suarez and Acosta violated th
e Act (in contrast to the refusal 
and failure to recall them). 
Inasmuch as each of these unfair labor practices which track 
the objections occurred during the 
critical period after the filing 
of the petition on December 6, 1996, and prior to the holding of 
the election on March 6, 1997, Be
lle™s conduct thus constitutes 
a fortiori objectionable conduct th
at warrants setting aside the 
election, 
Gonzalez Packing Co., 304 NLRB 805 (1991); 
Ave-cor, Inc.
, 296 NLRB 727, 745 (1989).  Accordingly, I will rec-
ommend that Objections 1 through 4 
be sustained, that the elec- DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  104tion held on March 6, 1997, be se
t aside, and that a rerun elec-
tion be directed. 
C.  The Alleged Violation in Case 29ŒCBŒ10172 
Counsel for the General Counse
l called two witnesses to tes-
tify to the allegation in paragraph 22 that the Respondent Union, 
by a presently unknown agent, threatened employees of Em-
ployer Belle that they would be reported to the Immigration and 
Naturalization Service (INS), if th
ey failed to vote for the Union. 
Eufrocina Balcazar, who testified with the assistance of a 
Spanish interpreter, has been at Belle making Christmas bows 
for 5 years, working from 7:30 a.m. to 4 p.m.  She recalled 
seeing union representatives givi
ng out union flyers during her 
work shift, starting in January
 1997.  She first saw a small 
woman with curly hair, and then two men and two women, 
including the one described.  The other woman was young and 
had long hair.  One man was short, chubby, and wore a black 
gabardine coat, and the other was tall and young. 
On one occasion as she was leaving the factory and refused 
to take a flyer, they said if we didn™t vote for the Union they 
will call Immigration.  The person who said this was the small, 
chubby fellow.  Balcazar was w
ith other workers, Maria, Ne-
reida, and Carmen.  Balcazar responded, ﬁ[I]f they will call 
Immigration, we will still go back to work.ﬂ  Everyone spoke 
Spanish.  Balcazar could not recognize any of the union organ-
izers in the hearing room. 
During her cross-examination, Balcazer clarified her earlier 
testimony to now explain that this statement she attributed to a 
union agent was made both in the morning and afternoon of the 
same day as she and other workers came to, and left, work.  In 
the morning he was by himself a
nd in the late afternoon he was 
standing with three other organizers. 
In a prehearing affidavit executed by Balcazar on March 8, 
1997, she swore that on the occasion of the alleged threat, as she 
walked towards the factory in the morning, two union agents were 
standing outside with flyers.  Balcazar now explained that these 
two were at the corner of the str
eet of the factory and the other two 
were on the other side.  This event took place about 2 weeks be-

fore the election.  It was when she approached the two at the cor-
ner that the threat was uttered by the short, chubby male between 
35 to 40 years old, who was standing with a mature, very short, 
older woman with curly hair. 
As to the alleged threat made to her on leaving work, in her 
affidavit, contrary to her test
imony, Balcazar attributes the 
threat, ﬁIf you (plural) don™t vote for the Union, Immigration 

will come,ﬂ to the tall, slim, young union agent who was stand-
ing with the chubby agent and a female agent.  Balcazar ex-
plained that this reference to th
e slim, young agent was in error, 
and was contrary to her statements made to the Board agent on 

March 8, but that because of 
her anxiety on that occasion she 
failed to note the error when the affidavit was read back to her 
in Spanish.  It also appears that a misunderstanding may have 
resulted from Balcazar™s speaking 
in Spanish and the use of a Board agent to translate her re
marks into English for purposes 
of the affidavit. 
Under further examination, Balcazar testified she refused to 
take the union flyers because sh
e and her friends didn™t want 
the Union to come over, because they had everything that the 
Union promised them.  One of 
the things the Union promised, 
that she learned from talking with fellow employees, was to 
help undocumented aliens among the employees to get legal 
papers, which I understand to m
ean completing the appropriate form of the Immigration and Naturalization Service and pre-
senting to the Service the appr
opriate supporting documents to 
obtain legal residency status suffi
cient to continue legally in 
Belle™s employ under the Immigr
ation Reform and Control Act 
of 1986, Pub. L. No. 99Œ203, 100 Stat. 3359. See generally 

A.P.R.A. Fuel Oil Buyers Group, Inc.,
 320 NLRB 408, 414Œ416 
(1995), enfd. 134 F. 3d 50 (2d Cir. 1997). 
Balcazar™s understanding of the Un
ion™s supportive position in 
the area of immigration status, and aid to employees with immi-
gration problems is corroborated in a union flyer dated January 7, 
1997, introduced in evidence.  The flyer, signed by Joseph 
Lombardo, the Union™s manager-secretary, states, in relevant part, 
ﬁThe only requirement to be eligible to vote is that you are a 
worker at Belle Knitting Mills (eve
n if you are on lay-off at the 
time of the election).  No one will ask you for any papers,ﬂ and 

ﬁAs a worker in the United States, you have the right to vote in a 
Union election regardless of your legal status.ﬂ 
Balcazar described herself as one of Belle™s staff of core em-
ployees who received a Dece
mber bonus and the unpaid 2-week Christmas to New Year time off each year and who 

automatically returned to work 
in January.  She put their num-
ber at roughly 200.  Among them were the three named em-
ployees who accompanied her wh
en she was allegedly threat-
ened 2 weeks before the election.  None of these alleged wit-

nesses were called by Responde
nt to corroborate Balcazar. 
A second witness for the Govern
ment was Maria Perez, who 
had been a Belle employee for 6 years, and produces Christmas 
bows on the day shift.  She testified without any order of sequestra-
tion, following Balcazar to the wi
tness stand.  Starting in January 
1997 she saw two to four union representatives in front of the fac-
tory.  One she described as a short mature, older woman with curly 
hair and long coat who also wore a hat in the cold weather.  One 
man was tall, carrying glasses and 
wearing a long garbadine coat.  
The other man had medium color skin.  Sometimes there were two 
women, other times a man and woman, and sometimes only a 
woman.  The older woman with the hat told her that if they did not 
vote for the Union they would call Immigration.  She also told her 
and other employees that if they voted for the Union she would 
increase their salary, give them better jobs, and so on.  She asked if 
Perez would welcome the union agents to her house to talk more 
about the Union.  The same woman also offered to help her with 
immigration papers. 
This conversation Perez describe
d was held twice, in Span-
ish, as she was coming from the factory in the afternoon, 8 and 
2 days prior to the election.  Perez also accepted a T-shirt, two 
caps, and also pins from the union organizer. 
Perez mentioned two other workers who were present with 
her on both occasions when the alleged threat was uttered, 
Aleyda Lugo and Elizabeth Cedillo.  Neither of them were 
called to testify for the Government.  Perez could not identify 
any of the union organizers in the hearing room. 
During her cross-examination, Perez changed her testimony, 
claiming now that she first sa
w union organizers outside the factory for the first time in February.  When she first saw the 

older woman with the hat, that
 organizer asked if she would 
vote for the Union and if she would allow her to come to her 
house and talk about the Union.  Perez explained that she gave 
her address and the organizer 
came to her house but she didn™t 
receive her or let her in her house.
3  While at home she had 
                                                          
 3 The transcript is ordered corrected at p. 45, L. 21 by changing 
ﬁdidﬂ to ﬁdidn™t.ﬂ 
  BELLE KNITTING MILLS 105someone inform the organizer she was not at home.  In essence, 
Perez admitted lying to the organizer.  She never had any inten-
tion of receiving the organizer at her home. 
After this incident at her hom
e, the woman organizer contin-
ued to solicit her outside the factory.  First denying that she 
spoke with the organizer, Pere
z almost immediately changed 
her testimony to state that she spoke with the organizer daily 
for maybe 10 minutes.  (Tr. 47 
and 48.)  Balcazar also now 
acknowledged riding a bicycle every day to and from work, 

riding it out of the factory at the end of the day, and that neither 
Aleyda Lugo nor Elizabeth Cadillo
 have bicycles.  As a conse-
quence Perez now admitted she never left the factory with Lugo 
and Cedillo.  Balcazar also now modified her earlier, direct 
testimony to note that the offer to help with immigration prob-
lems was conditional on the employees helping the Union win 
the election. 
Perez now also changed her earlier testimony about the 
threat she had received to bring immigration if they didn™t vote 
for the Union to now swear it was made 2 days before the 
election on March 6, 1997, and a month before, rather than 2 
and 8 days before.  Incredibly, Perez now also noted that in the 
earlier of the two conversations in which the threat was uttered 
by the older woman organizer wearing the hat, she also men-
tioned that she would help and 
assist Perez wi
th immigration 
problems. On her redirect examination by Respondent™s counsel, Perez 
now could not remember on which of the two occasions the 
threat was uttered that Lugo and 
Cedillo were with her.  She 
also did not know what time Lugo and Cedillo finished their 
day shift. 
Although a subsequent redirect 
examination of the witness 
established that Perez did not 
mount her bicycle after leaving 
work until she was a block from the factory she still could not 

place Lugo and Cedillo in the 
immediate vicinity when the 
union organizer uttered her threat.  These two employees were 
intentionally walking away and about 10 to 15 feet from where 
Perez and the organizer were st
anding.  Even Perez did not 
always hear the remarks made by the organizer as she noted 

frankly she didn™t want to liste
n to her and sometimes kept 
walking to get away as the organizer followed. 
In its defense to the allegation, the Union called a number of 
witnesses.  Union Manager/Secretary Lombardo named and 
described the group of union organizers, including five who 
were present in the hearing room.  Not present were Nathan 
Goldstein, 62 years old, 6™ tall and slim, but he does not wear 
glasses, and Julia Santos, 5™ 1ﬂ 
or 2ﬂ tall, oliv
e skinned, ap-
proximately 50 years of age with wavy hair.  Lombardo testi-

fied that the only other female organizer at Belle was Marie 
Garcia, who was around 30 years old, short, and wore short 
bobbed hair.  It thus appears that Julia Santos most nearly fits 
the description of the union organizer who allegedly threat-
ened Perez and was allegedly present with the short, chubby 
agent when that agent allegedly threatened Balcazar. 
Lombardo produced a Notice and Proof of Claim For Dis-
ability Benefits filed with the New York State Workers™ Com-
pensation Board and signed on March 3, 1997, by Julia Santos, 
claiming a muscle spasm in her cervical lumber area for which 
she was treated on February 10 
and March 3, 1997, resulting 
in claimant being unable to work 
because of this disability on 
February 10, 1997, and with the 
date claimant 
would be able 
to return to work listed as Apri
l 10, 1997.  The form contained 
an affirmation by a Dr. Jose A. Acevedo, who, in a separate 
statement dated February 10, prep
ared on his letterhead listing 
his specialty as neurology, ce
rtified that Santos was under 
neurological treatment, and could not return to work until fur-
ther notice.  In a later Notice and Proof of Claim For Disability 
Benefits signed by Santos on 
April 7, 1997, Dr. Acevedo now 
listed the date Santos would be able to perform usual work, as 

undetermined. 
According to Lombardo, Acevedo and Santos were the most 
regular of the union agents who solicited Belle employees start-
ing in January 1997.  At some po
int in time, when Santos went on disability, she ceased being a presence outside the facility.  
However, Lombardo, himself, was 
out of work for more than a 
month and a half, and up to 2 months, from his admission to a 

local hospital in January 16, and beyond his release on January 
31, through all of February, and into half days on and off into 
March.  As a result, he was 
personally unaware of Santos™ 
whereabouts in February and March. 
Another union agent, Manuel Rodriquez, assisted in leaflet-
ing the Company starting in July 1996.  He returned on a few 
occasions, mainly, to provide transportation to the factory site 
for Julia Santos in his automobi
le, most likely in January and 
February.  Rodriquez is 5™ 10ﬂ
 tall, weighs 195 pounds and his 
hair is turning white.  Rodriquez finally asserted under cross-
examination by counsel for the Ge
neral Counsel that he was at the Belle site 2 or 3 days before
 the election, but did not drop 
off Julia because she was already there in the morning.  In so 
testifying, Rodriquez first denied he had dropped off Santos 
that morning and then answered to a question as to whether she 
was already there; ﬁYes, that day was in the morning.ﬂ  I find 
this answer somewhat ambiguous, and further, find, that 
Rodriquez™ recollection may very 
well have been faulty as to 
Santos™ presence outside the facili
ty that morning, particular in 
light of Santos™ later testimony 
that at the time because of a 
pinched nerve she was put on di
sability, and off the Union™s 
payroll, could not walk and remained mainly in bed, and the 
trip by subway to the facilit
y from her home in the Bronx re-
quired four separate subway trai
ns and took an hour and a half 
to 2 hours one way. 
Organizing Director Luis Acev
edo, who described himself as 
5™ 2ﬂ tall and weighing 205 pounds
 in early 1997, recalled see-
ing Julia Santos outside the fa
ctory with him in January 1997, 
but not in February or March.  The female organizer present in 
those 2 months was Maria Garcia
, who came to help the Union 
from the UNITE Workers Center in
 Manhattan.  He described 
Garcia as short, with white skin, a little bit heavy, and in her 
mid-thirties.  Clearly her youth 
and other features excludes her 
as the female organizer who made
 the alleged threats.  Based 
on Acevedo™s appearance and self description he most nearly 
fits the male organizer described by Balcazar. 
Acevedo explained that the UnionŠUNITEŠhas an immigra-
tion department in which members 
participate and where help is 
provided on immigration problems.  Employees the Union seeks 

to organize are informed about this department.  In Acevedo™s 
experience, every employer whose 
work force the Union seeks to 
organize, employs lots of undocumented workers. 
Acevedo denied he ever threatened to report workers to Im-
migration.  He also confirmed he never saw Santos outside Belle in February or March 1997.  Acevedo recalled the em-
ployee Balcazar refusing to stop to talk to the organizer and 
refusing to take a leaflet offered her.  Acevedo denied ever 
telling her Immigration would come if the Union lost. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  106Acevedo recalled telephoning Santos at her home to find out 
how she was doing after she was sick.  It was in the month of 
February, that he received a 
telephone call from Santos and, 
thereafter, she ceased reporting to the factory. 
Acevedo was in charge of the Belle organizing campaign and 
was probably present outside the factory every workday, in the 

morning and afternoon.  If he didn™t go to the factory on a par-
ticular morning, no other organizer did either. 
Zaida Paz, the Union™s office manager, testified that Julia 
Santos was a former organizer for the Union.  She ceased being 
on the Union™s payroll at the end of February.  According to the 
records Paz maintains, which were received in evidence, Santos 
took ill and was out on February 7 and then Paz received by 
hand a letter from her doctor st
ating her disability started on 
February 10.  Dr. Acevedo™s lett
er and Santos™ two claims for 
disability benefits containing 
Dr. Acevedo™s affirmations and 
statements of his objective findi
ngs and his patient™s period of 
disability have been previous
ly summarized.  Based on tele-
phone calls and documents she rece
ived, Paz prepared an indi-
vidual employee record, produced from her office computer, 

starting in February and running through March, in which she 
entered daily, Santos™ period of i
llness and sick leave.  On Fri-
day, February 7, Santos called
, said she wasn™t feeling good 
and would be taking a sick day. 
In a separate record Paz maintain but did not produce, she 
recorded all the dates Santos was out sick until August 8, the last date of the 6-month period under New York Disability law 

from the date the illness commenced, for which her employer is 
responsible to pay 
disability benefits. 
Paz noted that if she had any evidence that Santos was ap-
pearing as an organizer at the wo
rk site at Belle™s facility, she 
would not have continued to note ﬁIﬂ for ill on the record she 

maintained.  Paz also testified that she had no personal knowl-
edge as to whether Santos went to Belle™s facility at any time in 
February or March.  On the employee attendance record, each 
workday from February 7 to and 
including February 28, the last 
workday in February, is notated 
ﬁIﬂ.  Paz also corroborated the 
earlier physical descriptions and age of Santos. 
The Doctor™s letter was submitted to Paz after she informed 
Santos such a letter was necessary in order for Santos to receive 
sick leave for a 3-day period.  When the Doctor™s letter indi-
cated Santos would be unable to work for a longer period of 
time, Paz provided Santos with
 the Notice and Proof of Claim for disability benefits, form DBŒ450, so that she could have it 

affirmed and completed by her doc
tor.  During its preparation, 
Paz received a telephone call fr
om Doctor Acevedo™s nurse asking for assistance in answering some questions on the form.  
As previously noted, Paz received two forms, the first dated 
and signed by Santos on March 
3, and the second signed and 
dated April 7, changing the date of Santo™s anticipated return to 

work from April 10, 1997, to an undetermined date. 
As a consequence of Santos™ filin
g of these forms, Paz contin-
ued to pay Santos disability bene
fits for the 6-month period end-
ing August 8.  The payments to
 Santos were made from a staff 
benefit fund which UNITE maintains for the staffs of its various 
local unions.  Following Santos™ last payment she received from 
the Union, Paz forwarded the various forms and documents to 
UNITE for reimbursement from the staff benefit fund. 
In the week before disability benefits terminated on August 
8, 1997, Santos informed Paz sh
e was still sick and Paz ad-vised her to apply for supplement
al benefits under social secu-
rity. 
At the time of her illness, Santos has accumulated more than 
sufficient sick leave to receive sick pay through February and 
beyond.  The reason the Union chose February 28, the last 
workday in February 1997, to 
terminate Santos™ employment, 
was because the Union was retrenching and laying off staff, but 
because Santos had started employment in February 1989, the 
Union permitted her to continue 
in employment status beyond 
the end of 1996, for another 2 months through February 1997, 
so she could earn another full y
ear of retirement benefits from 
the Union™s retirement fund. 
Julia Santos was subpoenaed by counsel for the General 
Counsel and appeared as a witness on the fifth day of hearing 

on November 20, 1997.  In taking the witness stand I observed 
that she walked in a slow, hesi
tant, and gingerly manner.  Per-
mission was granted for examination of this witness, a paid 
organizer for the Union until her separation at the end of Febru-
ary 1997, under Section 611(c) F.R.
E.  Santos also testified 
through a Spanish-speaking interpreter. 
Santos had worked as an organizer for different unions for 8 
years, and for this Union for the 
last 2 years.  Santos started 
working on the Belle organizing campaign in December 1996.  
She solicited employee signatu
res on authorization cards and 
handed out union leaflets, and la
ter union T-shirts and visited 
employees in their homes in th
e first and second weeks in Janu-
ary.  She worked closely with Luis Acevedo on the campaign 

but she spent more time at the facility then he did, being there 
practically all day long. 
Sometimes Manuel Rodriquez drove her to the factory from 
his home in the Bronx and other days she took the subway 
train.  She had to take four separate trains for 1-1/2 to 2 hours 
each way from the Bronx to the facility in Brooklyn.  She also 
worked with Maria Garcia, the 
younger, smaller, pretty woman 
organizer, to visit worker
s and to hand out leaflets. 
At the time of the campaign, December to February, Santos 
almost always wore a hat.  She remained outside the Belle fac-
tory until the week before she got sick.  Although organizers 
and staff would sign a sign-in sheet at the Union™s offices be-
fore reporting to duty, she did not sign when she reported from 
her home directly to the worksite, which was apparently all, or 
almost all the time. 
Santos denied telling employees that if they didn™t vote for 
the Union, the Union would cal
l immigration (authorities).  
Neither did she talk about immigr
ation issues with them.  As 
Santos explained, if she talked to a worker about immigration 
status, that person would fear her and would never sign a card 
or give her their address.  Sh
e was there to sign up personnel, 
but not for them to fear her. 
Santos also denied that she went to the Belle facility while she 
was receiving sick pay, between February 7 and 27, 1997.  She 

could not go anywhere because she could not stand up and would 
fall down.  Even if she attempte
d to go to work while she was 
telling the Union she was sick, she 
would lose the rights with the 
Union because of lying to them. 
 Since leaving 
the Union™s em-
ploy she has contacted Social Security for supplemental benefits 

and has been examined by different state doctors. 
Santos described her salaried 
workweek as 35 hours, but that 
sometimes she worked longer hours, and sometimes shorter.  
She clearly exceeded her 35 hours when visiting employees at 
their homes.  But she denied that she was at the Belle factory 2 
days before the election.  Sh
e couldn™t be standing out there 
after she became sick.  She didn™t talk to any employees after 

February 10. 
 BELLE KNITTING MILLS 107During her cross-examination by
 Belle counsel, Santos again 
denied that she ever discussed immigration issues with Belle 
employees she was attempting to organize.  She knew of no 
other union agents doing so either.  In Santos™ judgment the Union™s role in organizing is to
 give the people confidence, not 
to scare them.  She added she would tell employees also that 

she was an immigrant and she knew how it feels to have immi-
gration after you.  She, herself, had been pursued by immigra-
tion authorities years ago be
tween 1962 and 1963.  And she 
would never seek to place workers in fear of immigration.  But 
Santos later denied she knew anything about the Union™s policy 
or practice of providing aid to employees on immigration prob-

lems.  She was never in the office. 
Santos denied during this examination that she even at-
tempted to use the telephone to contact workers she had earlier 
solicited in the 2 to 3 weeks before the election.  She now testi-
fied that she had become very sick and was in a critical state.  
She described her illness which commenced February 7 or 10 
and has continued thereafter as a pinched nerve which causes 
severe pain from her neck all 
the way down her spine and part 
of her hip.  She has constant pa
in because she can™t take antibi-
otics to provide some relief.  She was bed ridden.  The only 
time she left her house was to take
 a cab to see her doctor, but 
that was very difficult for her. 
After completing the union defe
nse with Santos™ testimony, 
the General Counsel called Beatrice Wetcher as a rebuttal wit-
ness.  Wetcher testified that until December 17, 1996, union 
organizers would solicit and approach employees from inside 
the parking lot that stands between the street on one side of the factory building, West Street, and the front door entrance to the 
factory.  After employees complained to her, Wetcher asked 
Lombardo during a telephone c
onversation between them on December 17 to refrain from using her private facility to organ-

ize her shop.  She expected him to be on the other side of the 
street, otherwise she would call the police for trespassing.  Af-ter December 17, the union orga
nizers stood on We
st Street.  
Wetcher made one exception at least to the rule, when she per-

mitted Santos, but not Acevedo or other organizers, to purchase 
food at the truckstand in the lot. 
Santos and Luis Acevedo would be at the facility basically 
all the time, but there were other men helping out from time to 
time, as well as a woman giving
 out leaflets.  Wetcher knew 
Acevedo from his having been introduced to her by Lombardo 
in her office on December 5.  Some of the organizers would be 
up the street at the corner of West and India Street or further up 
India trying to catch the female employees on the way from or 
to the subway stop. 
In the morning, when Wetcher arrived at 9 a.m. she saw Julia Santos at the little truck at the parking lot which sold breakfast 
food and where she got an orange juice.  Wetcher greeted San-
tos and moved on.  She knew Julia™s name from employees 
who had called her by name outside the factory.  And she knew 
Julia by sight from her partic
ipation in the 1995 organizing 
effort up to the present drive.  On one occasion in 1996 she 
believed Santos had applied for a job. 
Wetcher now testified that she said hello to who she believed 
to be Julia the Tuesday before the election.  Wetcher had 
parked her car and went out to the truck to purchase an orange juice and Santos was wearing a hat and coat up to her neck.  
Wetcher remembered it as being 2 days before the election 
because she was aware of the rule prohibiting talking to the 
employees, either herself or the Union within 24 hours of the 
election.  She recalled telling Julia, it™s cold but it™s almost 
over.  Wetcher than walked away. 
During her cross-examination 
by union counsel, Wetcher 
said on the occasion 2 days before the election, she spoke to 
Santos in Spanish, and repeated
 the few remarks she uttered.  
Wetcher also now noted, contrary 
to earlier testimony given in 
the CA cases, that she hired an attorney the day that Lombardo 
came into her office.  That date was December 5.  Earlier, 
Wetcher testified she didn™t employ an attorney until she re-
ceived the Union™s representation petition and a conference was 
scheduled. 
Wetcher now noted that 2 days before the election she also 
saw Luis Acevedo in addition to Santos, on the street outside 
the factory.  She saw Acevedo when she left the factory at 4 
p.m. that day.  There was also
 another woman organizer up the 
street going toward the subway, she believes may have been 
Maria Garcia, although she didn™t know who she was. 
Now Wetcher swore that she sa
w Santos outside the factory 
throughout the preelectionpreelection period, from December to 
early March, except for a 2- or 3-day period in January or Feb-
ruary when there was a big snow storm. 
Wetcher also testified that a week after the election she re-
ceived a telephone call from someone identifying himself as 
being from the INS, asking to see 
INS form I-9 which aliens are 
required to present to their employer.  After doing some check-
ing she learned this call was a hoax, but a few weeks later she 
got a legitimate contact from an INS agent who came and col-
lected all her I-9™s, and still late
r informed her some were fake.  
Then, 2 to 3 weeks before her testimony in this case, INS 

agents came to the factory and took away a few employees.  
Wetcher later noted that INS agents had come to the factory 
some years ago in the mid-1980™s when an INS rule change 
went into effect governing the kinds of record employers of 
aliens must keep. 
The Union later called Julia Sant
os as a rebuttal witness.  
Santos testified that she did not see Wetcher after February 10, 
1997, or in March 1997, because sh
e was sick and home in bed. 
During her cross-examination by Government counsel, San-
tos explained that she had seen Beatrice Wetcher previously at 
a distance at lunchtime at the truck refreshment stand, had 
learned from fellow employees that she was the owner of the 
factory, but had never had a conversation with her.  She did not 
recall Wetcher driving out of the parking lot or waving to her.  
Neither did Wetcher ever gree
t her, and Santos questioned 
whether Wetcher knew who she was sufficient to say hello to 
her.  Since Santos did not speak
 English, she also questioned 
whether they could have a c
onversation with each other. 
Analysis and Conclusions in CB Case 
The issue to be resolved here presents a stark choice between 
two contradictory factual presentations. On the one hand, two 

Spanish-speaking employees attribute threatening remarks to 
two unnamed organizers for the Un
ion.  On the other hand, the 
two union organizers who most closely resemble the persons 
alleged to have uttered the thre
ats, deny having done so.  There 
are, in addition to these witne
sses, others, whose testimony was 
offered to corroborate or to undermine the credibility of the 
main witnesses. 
Preliminarily, there is no question that if the threats contained 
in paragraph 22 of the consolidated complaint were made, they 

would constitute violations of Section 8(b)(1)(A) of the Act, as 
alleged.  See 
Cannery, Warehousemen, Food Processors Local 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  108748, 
246 NLRB 758 (1979); 
Westside Hospital
, 218 NLRB 96 
(1975).  Such pronouncements would surely tend to place employ-
ees in fear of the adverse consequences of such a disclosure, in-
cluding deportation, even if the recipients of such threats were not 
themselves subject to such deportation.  Such threats are the con-
verse of those which I have previously found Respondent Belle 
engaged in when owner Wetcher told employees to produce their 
immigration papers to satisfy the Board 
Excelsior
 requirement.  
See 
Impressive Textiles
 and 
CKE Enterprises,
 previously cited.  
Furthermore, these persons maki
ng the threats have been suffi-
ciently identified as agents for the Union.  See 
Cannery Ware-
housemen, Food Processors, Local 748, 
supra. I am not persuaded, however, up
on the basis of the testimony 
presented, that counsel for th
e General Counsel has met her 
burden of proof that either Santos or Acevedo engaged in the 

conduct alleged. 
While Enforcina Balcazar proved to be the stronger of the two 
main witnesses the Government pr
esented, she, admittedly, had 
strong ties and sympathies to Belle by virtue of her status as a regu-

lar, full-time employee over a 5-year period, and she exhibited firm 
opposition to union representation. 
 Unlike the other witness, Maria 
Perez, while she place
d Santos together with Acevedo when the 
union agent meeting Acevedo™s desc
ription made one of the two 
threats, she did not attribute any unlawful conduct to Santos.  I am 
satisfied that the discrepancy 
between Balcazar™s testimony and 
affidavit as to the identity of the agent who threatened her in the 
morning was satisfactorily explai
ned by her and rehabilitates her 
testimony in this regard.  I am not persuaded that Acevedo uttered 

the threats alleged or that Santos was present.  Furthermore, I note 
Balcazar™s reference to the Union™s effort to assist undocumented 
aliens in achieving legal, employme
nt status, an activity referred to 
by Acevedo himself and a position 
supported in the union leaflet 
received in evidence.  I find it 
to be counterproductive and incon-
sistent with the Union™s practices and policies for the Union to 
have sought to alienate a significant number of employees who 
they were seeking to convince of the Union™s interest in their wel-
fare and livelihood.  It is apparent that any threat of the nature al-
leged made to a few employees was serious and would clearly have 
wide circulation among many of them.  See 
Crown Coach Corp
., 
284 NLRB 1010 (1987).  For this added reason, I do not credit the 

two employees™ accounts. 
In particular, Maria Perez proved to be an unreliable witness, 
changing the date of the first of tw
o threats from 8 days before the 
election to 30 days before, as well
 as changing the month she first 
saw union organizers outside the factory, and most significantly, 
noting that in one of the two conversations in which Santos threat-
ened her, she offered to help her 
with immigration problems.  Perez 
also finally, could not place her two fellow employee witnesses as 
present during either of the two threats made to her. 
I am also convinced that an employee so hostile to the Union ef-
fort that she would cause a third person to lie to Santos about her 
whereabouts on the occasion of Sant
os™ visit to her home, would lie 
in attributing threatening statements to the same organizer. 
I find Acevedo™s responses straightforward and his acknowl-
edgment of union assistance offered in immigration problems 

to be open and candid, after initially denying having such con-
versations.  Although not explained, it is probable that what 
Acevedo intended by his confusi
ng answers was that he did not 
address particular employee prob
lems but did make them aware 
of nion assistance if they needed it.  Such an interpretation 

would also accord with Santos™ commonsense approach of 
avoiding any comment to employ
ees about their status which 
might place them in fear.  I also do not discredit Santo™s claim 
of ignorance of union assistance re
ndered in the area of immi-
gration.  She appears not to have spent time at union headquar-

ters and her commonsense approach to employees appears to 
have been dogged and direct. 
I am most persuaded by the 
strong evidence showing that 
because of her pinched nerve and adverse neurological condi-
tion resulting in severe pain, Sa
ntos was incapacitated and not 
part of the union organizing effo
rt outside Belle from at least 
February 7 and throughout the re
maining preelection period.  
That being the case, she could not 
have been outside the facility 
on the occasions Balcazar alleged, and Perez originally alleged, 
and it was problematical at best whether she was present on the 
alternate date, 30 days before the election, that Perez subse-
quently alleged.  I have previo
usly severely discounted organ-
izer Rodriquez™s almost offhand placement of Santos at the 
facility when he arrived 2 days before the election, and find that 
he was mistaken in his recollec
tion.  I have also previously 
discredited Beatrice Wetcher with
 respect to her accounts pro-
vided in the CA cases and find little credence in her testimony 
relating her observance of organizer Santos 2 days before the 
election, as well as on all da
ys throughout the preelection pe-
riod except for a 2- to 3-day snowstorm, particularly in the face 
of the credible evidence presented by Santos herself, the docu-
mentation of her successful disability claim, and the denials of 
Acevedo and others testifying for 
the Union that Santos did not participate in the campaign on and after February 7, 1997. 
Based on the foregoing analysis, I now conclude that the 
General Counsel has not met its burden of proof on this allega-
tion and I will recommend its dismissal. 
CONCLUSIONS OF 
LAW 1.  The Respondent, Belle Knitting Mills, Inc., is, and has 
been, at all times material, an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Respondent Union, Knitgoods Workers Union, Local 
155, UNITE, AFLŒCIO, is, and has 
been at all times material, a 
labor organization within the meaning of Section 2(5) of the Act. 
3.  By threatening its employee
s with discharge, unspecified 
reprisals, layoff, plant closure and relocation, and loss of jobs, 

because they joined, supported, and assisted the Union and by 
threatening its employees with 
the imposition of more onerous 
and arduous working conditions to discourage them from select-
ing the Union as their collective-bargaining representative, and 
by promising its employees unspecified benefits and medical 
benefits and by granting its employees medical benefits to induce 
them to abandon their membership
 in, activities on behalf of and 
support for the Union, and by interrogating its employees con-

cerning their membership in, activities on behalf of, and support 
for the Union, and by directing its employees to refrain from 
wearing union T-shirts, and by soliciting employee complaints 
and grievance, and impliedly promising them it would resolve 
their complaints and grievances to their satisfaction, and by re-
quiring its employees to produce immigration papers, Respon-
dent Belle has been interfering with, restraining, and coercing its 
employees in the exercise of the rights guaranteed in Section 7 of 
the Act, and has thereby been engaging in unfair labor practices 
within the meaning of Section 8(a)(1) of the Act. 
4.  By failing and refusing to re
call, or offering to recall, em-
ployees Luz Suarez and Melvin Acosta form layoff, to their for-

mer positions of employment sin
ce the dates of their respective 
layoffs, because they joined, supported, or assisted the Union, 
 BELLE KNITTING MILLS 109and in order to discourage employees from engaging in such 
activities or other concerted activit
ies, Respondent Belle has been 
discriminatory in regard to th
e hire and tenure and terms and 
conditions of employment of its
 employees, thereby discouraging 
membership in a labor organization and engaging in unfair labor 
practices in violation of Section 8(a)(1) and (3) of the Act, and, 
additionally, in the case of Luz Suarez, Respondent Belle has 
been discriminating against its employees for giving testimony 
under the Act, thereby engaging in unfair labor practices in viola-
tion of Section 8(a)(1) and (4) of the Act. 
5.  By discharging employee Reynaldo Polanco and by 
thereafter failing and refusing to 
reinstate, or offer to reinstate 
him to his former position of employment, because he engaged 

in union activities in support of Knitgood Workers Union, Lo-cal 155, and in order to discourage employees from engaging in 
such activities, Respondent Bell
e has been discriminating in 
regard to the hire and tenure and terms and conditions of em-
ployment of its employees, thereby discouraging membership 
in a labor organization and engaging in unfair labor practices in 
violation of Section 8(a)(1) and (3) of the Act. 
6.  The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within 
the meaning of Section 2(6) 
and (7) of the Act. 
REMEDY Having found that Respondent Belle has engaged in certain 
unfair labor practices in violatio
n of Sections 8(a)(1)(3) and (4) 
of the Act, I shall recommend that it cease and desist therefrom 
and take the following affirmat
ive actions which are necessary 
to effectuate the policies of the Act. 
I shall recommend that Respondent Belle offer Luz Suarez, 
Melvin Acosta, and Reynaldo Polanco reinstatement to their for-
mer positions, or, if no longer available, to substantially equivalent 
positions, without prejudice to their seniority and other rights and 
privileges, and make them whole for the loss of earnings and other 
benefits they may have suffered as a result of the Respondent 
Belle™s unlawful discrimination against them.  Such amounts shall 
be computed, in the case of Reynaldo Polanco, from the date of 
his discharge on December 17, 1996, until the date an offer had 
been made by Respondent Belle to reinstate him to his former 
position, and in the cases of Luz Suarez and Melvin Acosta, from 
the date or dates in January 19
97 that is determined, during the 
compliance stage of this proceeding, to be the date or dates that 
each of them would have been reca
lled to their former positions of 
employment, until the date an offer had been made by Respondent 

Belle to reinstate them to their former positions.  Such amounts 
shall be computed in the manner prescribed in 
F. W. Woolworth 
Co., 90 NLRB 289 (1950), with interest thereon computed in 

accordance with 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987).
4  I shall also recommend that in accordance with the time 
restraints set forth in 
Indian Hills Care Center,
 321 NLRB 144 
(1996), Respondent Belle expunge from its files any references to 

the unlawful failures and refusal to recall Suarez and Acosta and 
to Polanco™s unlawful discharge, 
and notify them in writing, that 
this has been done and these discriminatory acts taken against 

them will not be used against them in any way. 
With respect to the consolidated representation proceeding in 
Case 29ŒRCŒ8728, as earlier no
ted, I will recommend that the 
Objections 1 through 4 filed by the Union to conduct affecting the 
                                                          
                                                           
4 Under 
New Horizons, interest is computed at the ﬁshort-term Fed-
eral rateﬂ for the underpayment of taxes as set out in the 1986 amend-
ment to 26 U.S.C. §. 6621. 
results of the representation election conducted on March 6, 1997, 
be sustained, the election be se
t aside, and a rerun election be 
conducted. 
On these finding of fact and conclusions of law and upon the 
entire record, and pursuant to Section (c) of the Act, I issue the 
following recommended
5  ORDER With respect to Cases 29ŒCAŒ20611, 29ŒCAŒ20621, and 29Œ
CAŒ20623  The Respondent, Belle Knitting Mills, Inc., Brooklyn, New 
York, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Threatening its employees with discharge, unspecified 
reprisals, layoff, plant closure 
and relocation and loss of jobs 

because they joined, supported and assisted Knitgood Workers 
Union, Local 155, UNITE, AFLŒCIO, or any other labor or-
ganization, threatening them with the imposition of more oner-
ous and arduous working conditions to discourage them from 
selecting the Union or any othe
r labor organization as their 
collective-bargaining representa
tive, promising its employees 
unspecified benefits and medica
l benefits and granting them 
medical benefits to discourage 
employee membership in or 
other activity on behalf of the Un
ion, directing its employees to 
refrain from wearing union T-shirts, interrogating them as to 
their union membership and acti
vity, soliciting employee com-
plaints and grievances, and impl
iedly promising them it would 
resolve them to their satisfaction, and requiring its employees 
to produce immigration papers. 
(b) Discharging, failing and refusing to recall from layoff or 
otherwise discriminating agains
t employees because they en-
gaged in concerted, protected 
activities in support of Knitgood Workers Union, Local 155, or because they gave testimony 
under the Act. 
(c) In any like or related manner interfacing with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Offer Luz Suarez, Melvin 
Acosta, and Reynaldo Polanco 
immediate and full reinstatement to their former positions, of, if 
those position no longer exist, to
 substantially equivalent posi-
tions, without prejudice to their se
niority and any other rights or 
privileges previously enjoyed, and make them whole for any 
loss of earnings and other benefits
 they may have suffered as a 
result of the discrimination against them, in the manner set 
forth in the remedy section of the decision. 
(b) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful refusal to recall Suarez 
and Acosta and the unlawful discharge of Polanco, and notify 
them in writing that this has been done and that these discrimi-natory acts will not be used
 against them in any way. 
(c) Preserve and, within 14 da
ys of a request, make available 
to the Board to its agents for examination and copying, all payroll 
records, social security payment records, timecards, personnel 
 5 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findin
gs, conclusions and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  110records and reports, and all other 
records necessary to analyze the 
amount of backpay due under the terms of this Order. 
(d) Within 14 days after service by the Region, post at its 
Brooklyn, New York facility, c
opies of the a
ttached notice marked ﬁAppendix.ﬂ
6 Copies of the notice on forms provided 
by the Regional Director for Re
gion 29, after being signed by 
the Respondent Employer™s author
ized representative, shall be 
posted by the Respondent Employer immediately upon receipt 
and maintained for 60 consecutiv
e days in conspicuous places 
including all places where notices to employees, are customar-

ily posted.  Reasonable steps be
 taken by the Respondent Em-
ployer to ensure that the notices are not altered, defaced, or 
covered by any other material. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED in Case 29ŒCBŒ10172, that the alle-
gations contained in paragraphs 22 and 26 of the amended con-
solidated complaint be dismissed. 
IT IS FURTHER ORDERED
 in Case 29ŒRCŒ8728, that Objections 1 
through 4, filed by Knitgood Workers Union, Local 155, UNITE, 
AFLŒCIO, to conduct af
fecting the results of the representation 
election conducted on March 6, 1997, be sustained, the election be 
set aside, and a rerun election be conducted. 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their own 
choice To act together for other mutual aid or protection 
To choose not to engage in an
y of these protected concerted 
activities. 
                                                           
 6 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 WE WILL NOT
 threaten our employees with discharge, unspeci-
fied reprisals, layoff, plant closure and relocation and loss of jobs, 
and the imposition of more onerous and arduous working condi-
tions because they joined, supported and assisted Knitgood 
Workers Union, Local 155, UNITE, AFLŒCIO, or any other 
labor organization, or to discou
rage them from selecting the Un-
ion or any other labor organization as their collective-bargaining 
representative, or promise our employers unspecified benefits 
and medical benefits and grant them medical benefits to discour-
age our employees™ membership in or other activity on behalf of 
the Union, direct our employees to refrain from wearing union T-
shirts, interrogate them as to their union membership and activity, 
solicit employee complaints and grievances, and impliedly prom-
ise to resolve them to their satisfaction, and require our employ-
ees to produce immigration papers. 
WE WILL NOT
 discourage membership in the Union, or any 
other labor organization, by disc
harging, failing and refusing to 
recall from layoff, or otherwise 
discriminating against our em-ployees because they engaged in 
concerted, protected activities 
in support of Knitgood Workers Union, Local 155, UNITE, 

AFLŒCIO, or any other labor organization or because they gave 
testimony under the Act. 
WE WILL NOT
 in any like or related manner, interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL NOT
 offer Luz Suarez, Melvin Acosta, and 
Reynaldo Polanco immediate and full reinstatement to their 
former jobs, or if those jobs 
no longer exist, to
 substantially equivalent positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed, and make them 
whole for any loss of earnings and other benefits suffered as a 
result of the discrimination against them, with interest. 
WE WILL NOT
 remove from our files any references to our 
unlawful refusal to recall Suarez and Acosta and our unlawful 
discharge of Polanco and notify them in writing that this has 
been done and that these discriminatory acts will not be used 

against them in any way. 
BELLE KNITTING 
MILLS, INC.  